      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 1 of 58



 1   JACK W. LONDEN (Bar No. 006053)                              JOSEPH H. HUNT
     ELIZABETH BALASSONE*                                         Assistant Attorney General
 2   JOHN S. DOUGLASS*                                            Civil Division
     MORRISON & FOERSTER LLP                                      WILLIAM C. PEACHEY
 3   425 Market Street                                            Director
     San Francisco, CA 94105-2482                                 COLIN A. KISOR
 4   Telephone: (415) 268-7000                                    Deputy Director
     Facsimile: (415) 268-7522                                    SARAH B. FABIAN
 5   Email: JLonden@mofo.com                                      CHRISTINA PARASCANDOLA
     Email: EBalassone@mofo.com                                   Senior Litigation Counsels
 6                                                                MICHAEL A. CELONE
     COLETTE REINER MAYER*                                        Trial Attorney
 7   PIETER S. DE GANON*                                          Office of Immigration Litigation
     MORRISON & FOERSTER LLP                                      U.S. Department of Justice, Civil
 8   755 Page Mill Road                                           Division
     Palo Alto, CA 94304-1018                                     P.O. Box 868, Ben Franklin Station
 9   Telephone: (650) 813-5600                                    Washington, DC 20044
     Facsimile: (650) 494-0792                                    Telephone: (202) 305-2040
10   Email: CRMayer@mofo.com
     Email: PdeGanon@mofo.com                                     Attorneys for Defendants
11
     Attorneys for Plaintiffs
12   *Admitted pursuant to Ariz. Sup. Ct. R.
     38(a)
13   Additional counsel listed on next page
14                              IN THE UNITED STATES DISTRICT COURT

15                                     FOR THE DISTRICT OF ARIZONA

16   Jane Doe #1; Jane Doe #2; Norlan Flores, on                    Case No. 4:15-cv-00250-TUC-DCB
     behalf of themselves and all others similarly
17   situated,                                                      JOINT PRETRIAL ORDER
18                             Plaintiffs,                          CLASS ACTION
19           v.                                                     (Assigned to the
                                                                    Honorable David C. Bury)
20   Kevin K. McAleenan, Acting Secretary,
     United States Department of Homeland                           Action Filed: June 8, 2015
21   Security and Commissioner, United States
     Customs and Border Protection, in both
22   official capacities; Carla L. Provost, Chief of
     United States Border Patrol, in her official
23   capacity; Roy D. Villareal, Chief Patrol
     Agent-Tucson Sector, in his official                           REDACTED VERSION
24   capacity, 1
25                             Defendants.
26           1
                Defendants represent that on March 3, 2019, Roy D. Villareal was named Chief Patrol Agent-Tucson
27   Sector, automatically substituting for Jeffrey Self. Fed. R. Civ. P. 25(d). The position of Commander, Arizona Joint
     Field Command has not been filled.
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 2 of 58



 1   LINTON JOAQUIN*
     NORA A. PRECIADO*
 2   NATIONAL IMMIGRATION LAW
     CENTER
 3   3450 Wilshire Boulevard #108-62
     Los Angeles, CA 90010
 4   Telephone: (213) 639-3900
     Facsimile: (213) 639-3911
 5   Email: joaquin@nilc.org
     Email: preciado@nilc.org
 6
     MARY KENNEY*
 7   AMERICAN IMMIGRATION COUNCIL
     1331 G Street NW, Suite 200
 8   Washington, DC 20005
     Telephone: (202) 507-7512
 9   Facsimile:(202) 742-5619
     Email: mkenney@immcouncil.org
10
     ELISA MARIE DELLA-PIANA*
11   LAWYERS’ COMMITTEE FOR CIVIL
     RIGHTS OF THE SAN FRANCISCO
12   BAY AREA
     131 Steuart Street, Suite 400
13   San Francisco, CA 94105
     Telephone: (415) 543-9444
14   Facsimile: (415) 543-0296
     Email: edellapiana@LCCR.com
15
     KATHLEEN E. BRODY (Bar No.
16   026331)
     ACLU FOUNDATION OF ARIZONA
17   3707 North 7th Street, Suite 235
     Phoenix, AZ 85014
18   Telephone: (602) 650-1854
     Facsimile: (602) 650-1376
19   Email: kbrody@acluaz.org
20
     Attorneys for Plaintiffs
21
     * Admitted pursuant to Ariz. Sup. Ct. R.
22   38(a)
23
24
25
26
27
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                2
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 3 of 58



 1   I.     NATURE OF ACTION
 2          Plaintiffs in this action challenge the conditions of confinement in U.S. Border
 3   Patrol (Border Patrol) stations located across Border Patrol’s Tucson Sector in Arizona.
 4   Plaintiffs—a class of individuals who are now or in the future will be detained within the
 5   Border Patrol’s Tucson Sector—have been confined pursuant to immigration laws in
 6   conditions that, Plaintiffs claim, violate their rights under the Due Process Clause of the
 7   Fifth Amendment. Plaintiffs and the Class allege that they have suffered and will continue
 8   to suffer irreparable injury as a result of Defendants’ policies and practices. Plaintiffs
 9   assert that they have no adequate remedy at law. If the Court finds that the conditions of
10   confinement deprive Plaintiffs of due process and that injunctive relief is the appropriate
11   remedy, Plaintiffs ask this Court to permanently enjoin Defendants, their agents, and
12   employees from confining detainees in Tucson Sector stations under conditions that, alone
13   or in combination, deny them due process.
14   II.    STATEMENT OF JURISDICTION
15          Plaintiffs allege five claims: deprivation of sleep, deprivation of hygiene and
16   sanitary conditions, deprivation of adequate medical screening and care, deprivation of
17   adequate food and water, and deprivation of warmth. This Court has subject matter
18   jurisdiction to adjudicate all five claims pursuant to 28 U.S.C. §§1331 and 1346.
19   Defendants have waived sovereign immunity for the purposes of this suit pursuant to 5
20   U.S.C. § 702. The Court has authority to grant declaratory relief under 28 U.S.C. §§ 2201
21   and 2201. Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (e). All
22   Defendants are sued in their official capacity. All events giving rise to this Complaint
23   occurred within this District.
24   III.   CONTESTED ISSUES OF LAW AND FACT
25          Issues of Law
26          The parties agree that this case presents the legal question of whether the
27   conditions of confinement in Tucson Sector Border Patrol stations deprive Plaintiffs of
28   their Fifth Amendment right to due process.
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                    3
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 4 of 58



 1          Plaintiffs contend that:
 2          1.     Individuals like Plaintiffs, who are subject to civil—not criminal—
 3   confinement, are entitled under the due process guarantees of the Constitution to
 4   conditions of confinement that do not amount to punishment.
 5          2.     To establish an objective deprivation of their Fifth Amendment rights,
 6   Plaintiffs must establish that the conditions they allege exist by a preponderance of the
 7   evidence.
 8          3.     Plaintiffs meet their burden of proving a constitutional violation if Plaintiffs
 9   show that the severity and duration of a condition amounts to punishment or poses an
10   objectively unreasonable risk of serious damage to health, which includes Plaintiffs’
11   physical or mental soundness. The Court evaluates confinement conditions on a case-by-
12   case basis. Defendants add that there is no static test to determine whether a deprivation
13   is sufficiently serious to deny someone due process and that, rather, the Court evaluates
14   confinement conditions on a case-by-case basis through the lens of severity and duration.
15          4.     Conditions of confinement that are identical or similar to, or more restrictive
16   than, those in which a criminal detainee is held, raise a presumption of punishment.
17          5.     Conditions of confinement that are substantially worse than confinement
18   conditions imposed post-civil commitment raise a presumption of punishment.
19          6.     Defendants may rebut the presumption of punishment by demonstrating that
20   the challenged conditions are reasonably related to a legitimate governmental objective
21   and are not excessive in relation to a legitimate governmental objective. Defendants
22   would strike from the previous sentence the clause “and are not excessive in relation to a
23   legitimate governmental objective,” because reasonableness is defined as not being
24   extreme or excessive.
25          7.     Plaintiffs further assert, and Defendants dispute, that the following legal
26   issues are to be determined at trial:
27
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                   4
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 5 of 58



 1                  a.      Conditions of confinement violate the due process guarantees of the
 2   Constitution if they deprive Plaintiffs of one or more basic human needs—e.g., shelter,
 3   sleep, warmth, food, water, sanitation, hygiene, health, medical care, and safety.
 4                  b.      The severity and duration of conditions of confinement must be
 5   evaluated in light of contemporary standards of decency, giving due consideration to
 6   Plaintiffs’ dignity.
 7                  c.      Conditions of confinement may be aggregated to rise to the level of a
 8   constitutional violation when they have a mutually enforcing effect that produces the
 9   deprivation of an identifiable human need such as, for example, humane shelter, which
10   would include sleeping conditions and/or sanitary conditions of confinement.
11                  d.      Bare assertions of security, institutional management, and processing
12   needs are insufficient to overcome the presumption of punishment, since those factors are
13   inherent in all detention situations.
14          Issues of Fact – Plaintiffs’ Assertions
15          1.      The following are contested fact issues to be decided with respect to
16   Plaintiffs’ due process claims regarding sleep:
17                  a.      Defendants, as a matter of policy and practice, keep tens of thousands
18   of members of the Plaintiff Class in detention for more than one night, and regularly keep
19   them in detention for several nights, in conditions that deny them sleep.
20                  b.      Defendants afford Plaintiffs no choice but to try to sleep on a
21   concrete surface —on the floor or on narrow benches made of concrete (except that in the
22   Nogales station only, the benches are wooden) — and sometimes but not always a foam
23   mat.
24                  c.      Defendants provide Plaintiffs with no bedding except a thin Mylar
25   sheet as a covering and, at times but not always, a mat for them to sleep on.
26                  d.      Defendants regularly maintain the temperature of holding cells at
27   levels so cold as to interfere with Plaintiffs’ ability to sleep.
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                     5
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 6 of 58



 1                  e.      Defendants confiscate Plaintiffs’ outer layers of clothing and provide
 2   them with only a thin Mylar sheet to cover them and attempt to keep them warm.
 3                  f.      Defendants detain Plaintiffs in concrete holding cells that are cold,
 4   overcrowded, unsanitary, and constantly illuminated with bright lights.
 5                  g.      Defendants overstate the capacity of the holding cells. It is not
 6   physically possible for each detainee to lie down on a floor mat without touching or
 7   overlapping another mat when a holding cell is at—or even close to—official capacity.
 8   Nor is it possible for detainees to access the toilets and water fountains without stepping
 9   on or over other mats and/or detainees when the holding cell is at or approaches official
10   capacity.
11                  h.      Defendants regularly detain Plaintiffs in holding cells that are so
12   overcrowded that Plaintiffs’ only choice is to sleep sitting up or in locations adjacent to or
13   inside toilet stalls, or not to sleep at all.
14                  i.      Defendants regularly interrupt Plaintiffs’ attempts to sleep.
15                  j.      These conditions are as harsh or harsher than those in facilities used
16   to detain persons criminally convicted or are substantially worse than those used to detain
17   persons civilly committed.
18                  k.      These conditions deprive Plaintiffs of their basic human need for
19   sleep and/or pose an objectively unreasonable risk of serious damage to Plaintiffs’ bodies,
20   minds, and/or dignity.
21                  l.      Defendants (a) purposefully or knowingly impose these objectively
22   unreasonable conditions; or (b) recklessly fail to take reasonable care to mitigate
23   conditions they know or should know to be excessively harsh to Plaintiffs.
24                  m.      In light of the foregoing, Defendants cannot carry their burden of
25   proving that these conditions are reasonably related, not excessive, and not an exaggerated
26   response to the purpose of Plaintiffs’ detention.
27          2.      The following are contested fact issues to be decided with respect to
28   Plaintiffs’ due process claims regarding hygiene and sanitation:
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                     6
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 7 of 58



 1                 a.      Defendants keep tens of thousands of Plaintiffs in detention for more
 2   than one night, and regularly for several days, in conditions that deny them basic hygiene
 3   and sanitation.
 4                 b.      Defendants detain Plaintiffs in holding cells that are so overcrowded
 5   and unsanitary that Plaintiffs have no choice but to sit, lie, or sleep so close to one another
 6   that they are subjected to unclean, unhygienic, and sometimes contagious conditions.
 7                 c.      Defendants detain Plaintiffs in holding cells with insufficient toilets,
 8   all of which lack privacy.
 9                 d.      Defendants regularly fail to provide Plaintiffs with adequate access to
10   working sinks, soap, toilet paper, garbage receptacles, tooth brushes and toothpaste,
11   feminine hygiene items, diapers, and clean drinking water.
12                 e.      Defendants regularly fail to provide Plaintiffs clean mats for
13   sleeping.
14                 f.      Defendants regularly detain Plaintiffs in holding cells so
15   overcrowded that Plaintiffs must sleep adjacent to or inside toilet stalls—which is
16   unsanitary and degrading—or not sleep at all.
17                 g.      Defendants detain Plaintiffs in holding cells that are sporadically
18   and/or inadequately cleaned.
19                 h.      Defendants regularly fail to provide Plaintiffs dry and wet wipes for
20   personal hygiene; and even when wipes are provided, Plaintiffs are deprived of sufficient
21   privacy to clean themselves.
22                 i.      Defendants’ water fountains are attached and in close proximity to
23   toilets, which is unsanitary, degrading, and likely to spread disease—especially because
24   Defendants regularly fail to provide soap.
25                 j.      Defendants regularly provide drinking water in containers that
26   detainees must share without enough cups. As a consequence, detainees must drink
27   directly from shared containers, which is unsanitary and risks contagion.
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                    7
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 8 of 58



 1                 k.      Defendants regularly fail to provide Plaintiffs with the opportunity to
 2   shower, despite detention lasting two or more days.
 3                 l.      On the rare occasions when Defendants do provide Plaintiffs with the
 4   opportunity to shower, Defendants regularly do so very late at night, disrupting Plaintiffs’
 5   opportunity to try to sleep.
 6                 m.      These conditions are as harsh as or harsher than those in facilities
 7   used to detain persons criminally convicted or civilly committed. These conditions
 8   deprive Plaintiffs of their basic human need for sanitation, hygiene, health, and safety,
 9   and/or pose an objectively unreasonable risk of serious damage to Plaintiffs’ bodies,
10   minds, and/or dignity.
11                 n.      Defendants (a) purposefully or knowingly impose these objectively
12   unreasonable conditions; or (b) recklessly fail to take reasonable care to mitigate
13   conditions they know or should know to be excessively harsh to Plaintiffs.
14                 o.      In light of the foregoing, Defendants cannot carry their burden of
15   proving that these conditions are reasonably related, not excessive, and not an exaggerated
16   response to the purpose of Plaintiffs’ detention.
17          3.     The following are contested fact issues to be decided with respect to
18   Plaintiffs’ due process claims regarding water and food:
19                 a.      Defendants regularly detain Plaintiffs in holding cells that have
20   limited and/or insufficient drinking water.
21                 b.      Defendants regularly detain Plaintiffs in holding cells that are so
22   crowded that detainees frequently cannot reach the water in the holding cell without
23   stepping on or over other detainees, and on other detainees’ mats.
24                 c.      Defendants fail to provide Plaintiffs with adequate means to drink
25   water from communal containers by failing to provide enough cups.
26                 d.      Defendants regularly fail to maintain working water fountains for
27   drinking, and the fountains that are working are attached and in close proximity to toilets,
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                   8
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 9 of 58



 1   which is unsanitary, degrading, and likely to spread disease—especially because
 2   Defendants regularly fail to provide soap.
 3                 e.      Defendants regularly fail to ensure that vulnerable persons including
 4   pregnant women receive enough water to avoid dehydration.
 5                 f.      Defendants regularly fail to serve at least two hot meals at regular
 6   times during each 24-hour period with no more than 14 hours between the evening meal
 7   and breakfast.
 8                 g.      Defendants provide food that fails to meet minimum nutritional
 9   content standards promulgated by the United States government.
10                 h.      Defendants fail to account for medical, religious, and moral dietary
11   restrictions by providing Plaintiffs with a uniform diet of packaged burritos and crackers;
12   failing to inquire about such restrictions; failing to provide notice that alternative meals
13   may be available (assuming they are at all); and/or disregarding detainee requests for
14   alternative meals. In combination with inadequate medical screening and care,
15   Defendants’ failure exposes Plaintiffs with medically-grounded dietary restrictions to
16   unreasonable risk of harm.
17                 i.      Defendants regularly fail to provide food that is appropriate for
18   infants and/or young children. If detainees arrive with baby food for their infants,
19   Defendants confiscate it.
20                 j.      These conditions are as harsh as or harsher than those in facilities
21   used to detain persons criminally convicted or civilly committed. These conditions
22   deprive Plaintiffs of their basic human need for adequate and sufficient drinking water and
23   nutritious food, posing an objectively unreasonable risk of serious damage to Plaintiffs’
24   bodies, minds, or dignity.
25                 k.      Defendants (a) purposefully or knowingly impose these objectively
26   unreasonable conditions; or (b) recklessly fail to take reasonable care to mitigate
27   conditions they know or should know to be excessively harsh to Plaintiffs.
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                    9
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 10 of 58



 1                  l.     In light of the foregoing, Defendants cannot carry their burden of
 2   proving that these conditions are reasonably related, not excessive, and not an exaggerated
 3   response to the purpose of Plaintiffs’ detention.
 4          4.      The following are contested fact issues to be decided with respect to
 5   Plaintiffs’ due process claims regarding medical screening and care:
 6                  a.     Defendants, as a matter of policy and practice, fail to screen Plaintiffs
 7   adequately for medical and mental problems and risks.
 8                  b.     Defendants’ screening process is below the level commensurate with
 9   modern medical science, below a quality acceptable within prudent professional
10   standards, and inadequate to ensure that medical and mental conditions that need to be
11   identified are, in fact, identified and treated.
12                  c.     Defendants use unqualified, untrained or inadequately trained law
13   enforcement agents—not qualified health professionals—to screen Plaintiffs for medical
14   and mental problems and risks.
15                  d.     Defendants use inadequate medical screening forms.
16                  e.     Defendants fail consistently to screen Plaintiffs upon entry to Tucson
17   Sector Border Patrol stations.
18                  f.     Defendants regularly conduct medical screening only in a language
19   that detainees cannot understand, which precludes effective screening.
20                  g.     Defendants fail to monitor Plaintiffs adequately for medical and
21   mental problems and risks during the duration of detention in Tucson Sector Border Patrol
22   stations.
23                  h.     Defendants fail to ensure that screening agents and employees who
24   monitor Plaintiffs have direct, real-time, and 24/7 access to qualified health professionals.
25   Defendants rely on medically untrained personnel to respond to health problems and
26   emergencies.
27                  i.     Defendants, as a matter of policy and practice, confiscate Plaintiffs’
28   prescription medication upon entry to Tucson Sector Border Patrol stations.
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                        10
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 11 of 58



 1                 j.      Defendants fail to provide access to Plaintiffs’ confiscated
 2   prescription medication or to replace it after confiscation.
 3                 k.      These conditions are as harsh as or harsher than those in facilities
 4   used to detain persons criminally convicted or civilly committed.
 5                 l.      These conditions deprive Plaintiffs of their basic human need for
 6   medical screening and care, posing an objectively unreasonable risk of serious damage to
 7   Plaintiffs’ bodies, minds, or dignity.
 8                 m.      Defendants (a) purposefully or knowingly impose these objectively
 9   unreasonable conditions; or (b) recklessly fail to take reasonable care to mitigate
10   conditions they know or should know to be excessively harsh to Plaintiffs.
11                 n.      In light of the foregoing, Defendants cannot carry their burden of
12   proving that these conditions are reasonably related, not excessive, and not an exaggerated
13   response to the purpose of Plaintiffs’ detention.
14          5.     The following are contested fact issues to be decided with respect to
15   Plaintiffs’ due process claims regarding warmth:
16                 a.      Defendants confiscate Plaintiffs’ outer layers of clothing upon intake
17   into air-conditioned Tucson Sector Border Patrol stations, exposing Plaintiffs to
18   unreasonably cold temperatures.
19                 b.      Defendants provide only a thin Mylar sheet as covering, which is
20   insufficient to provide adequate warmth.
21                 c.      Defendants fail to maintain sufficiently warm ambient and surface
22   temperatures in Tucson Sector Border Patrol stations and holding cells.
23                 d.      These conditions are as harsh as or harsher than those in facilities
24   used to detain persons criminally convicted or civilly committed. These conditions
25   deprive Plaintiffs of their basic human need for adequate warmth, posing an objectively
26   unreasonable risk of serious damage to Plaintiffs’ bodies, minds, or dignity.
27
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                   11
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 12 of 58



 1                  e.     Defendants (a) purposefully or knowingly impose these objectively
 2   unreasonable conditions; or (b) recklessly fail to take reasonable care to mitigate
 3   conditions they know or should know to be excessively harsh to Plaintiffs.
 4                  f.     In light of the foregoing, Defendants cannot carry their burden of
 5   proving that these conditions are reasonably related, not excessive, and not an exaggerated
 6   response to the purpose of Plaintiffs’ detention.
 7          6.      The conditions in Tucson Section Border Patrol stations interact, reinforce,
 8   and compound one another in ways that worsen the severity of their impact. The
 9   combined effects are as harsh as or harsher than the practices in criminal detention
10   facilities or in facilities for detention of persons who have been determined to be subject
11   to civil detention. The combined effects also pose an objectively unreasonable risk of
12   serious damage to Plaintiffs’ bodies, minds, or dignity, producing the deprivation of an
13   identifiable human need, including humane shelter, sleep, food and water, warmth, and
14   physical and mental health.
15          7.      A permanent injunction is necessary and proper as a remedy for denials of
16   Plaintiffs’ rights.
17          Issues of Fact – Defendants’ Assertions
18          1.      Defendants dispute the assertions of fact made by Plaintiffs above, and
19   dispute that the conditions in Tucson Sector Border Patrol stations pose an objectively
20   unreasonable risk of serious damage to the health of individuals in custody.
21          2.      Defendants assert the following disputed facts with respect to Plaintiffs’ due
22   process claims regarding sleep:
23                  a.     Individuals in Tucson Sector custody are permitted to sleep and
24   frequently do sleep while in Tucson Sector stations.
25                  b.     Tucson Sector’s practice is to provide a sleeping mat and a Mylar
26   blanket to each individual upon arrival at a Tucson Sector Border Patrol station. Tucson
27   Sector also will provide an individual in its custody a new Mylar blanket upon request.
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                  12
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 13 of 58



 1                 c.      Tucson Sector station hold rooms do not contain movable furniture
 2   because it would pose a safety hazard for individuals in custody and for agents, other
 3   employees, and on-site contractors. Furniture or pieces of furniture can be used as
 4   weapons. Placing furniture in hold rooms would also greatly reduce the amount of
 5   available space in the hold room, and would make it difficult for individuals in custody,
 6   agents, employees, and contractors, to move quickly and easily within the hold room as
 7   needed.
 8                 d.      Tucson Sector hold rooms have built-in concrete benches or wood, or
 9   metal benches that are fastened to the ground, on which individuals can sit and lie down.
10   The benches are built in or secured to the ground for the safety and security of individuals
11   in custody and for agents, other employees, and on-site contractors.
12                 e.      Tucson Sector has established hold room capacity limits that are
13   based on the number of sleeping mats that can be fully unfolded on the floor of the room
14   with minimal or no overlapping and with a sufficient area of the floor clear for walking in
15   and out of the hold room and to and from the toilet(s) and sink(s).
16                 f.      Tucson Sector stations, except for the Tucson Coordination Center,
17   which has one clothes washer and dryer, do not have laundry facilities on site. Tucson
18   Sector stations, except for the Tucson Coordination Center, are not located near
19   commercial laundry facilities, making the use of cloth blankets, which must be cleaned
20   after each use, impractical. Moreover, the location of the facilities and the large numbers
21   of individuals would make the use of cloth blankets prohibitively expensive. Finally,
22   providing cloth blankets or other cloth bedding poses a health risk, because cloth blankets
23   can transmit diseases if shared by individuals who are being housed in close quarters
24   during their custody in Tucson Sector.
25                 g.      Tucson Sector keeps hold rooms illuminated to maintain the safety
26   and security of individuals in custody and for the safety and security of agents, other
27   employees, and on-site contractors.
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                  13
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 14 of 58



 1                 h.      Turning lights off in hold rooms would make it difficult for agents to
 2   monitor activity in those rooms, which would in turn create a risk to the safety of
 3   individuals held there.
 4                 i.      Turning lights off in hold rooms would also make it difficult to move
 5   safely in and out of those hold rooms. Border Patrol stations operate 24/7, and individuals
 6   may arrive at the stations at any hour of the day or night. Because Border Patrol needs to
 7   be able to constantly process and transfer individuals in and out of custody, individuals in
 8   custody at Tucson Sector stations rarely remain in one hold room throughout their stay.
 9   Rather, they may move in and out of the hold rooms for many reasons including
10   processing, telephone calls, washing, medical care, consular interviews, hold room
11   cleaning, and interviews with criminal investigators.
12          3.     Defendants assert the following disputed facts with respect to Plaintiffs’ due
13   process claims regarding hygiene and sanitation:
14                 a.      The number of individuals in any given hold room at a Border Patrol
15   station will depend on a number of factors that are constantly changing. These factors
16   include, but are not limited to: the number of individuals apprehended in the Tucson
17   Sector in a given day or night; the breakdown of those apprehended by age, gender,
18   family group, and criminal status; an individual’s destination; any safety or health
19   concerns that may arise related to individuals at the station; and the pace of processing,
20   which may itself depend on each individual’s criminal and immigration history.
21   Moreover, many of these factors are further dependent on a variety of other conditions
22   that are outside the control of Border Patrol such as the time of year, weather, conditions
23   in other countries, and the custody space available with other agencies whose participation
24   is needed to transfer individuals out of Border Patrol custody. There is no basis on which
25   Border Patrol can predict on any given day whether tens or thousands of aliens will show
26   up at a specific location or at a specific time along the border.
27
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                   14
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 15 of 58



 1                 b.        The number of individuals in a given hold room is never intended to
 2   create discomfort or challenges for those in custody but rather is determined by
 3   operational concerns.
 4                 c.        The numbers of toilets in Tucson Section Border Patrol station hold
 5   rooms are sufficient.
 6                 d.        The privacy walls around the toilets in the hold rooms are consistent
 7   with those used in other facilities where people are held and are positioned at a height that
 8   affords a reasonable level of privacy while still providing enough visibility to minimize
 9   safety and security risk. Border Patrol also blocks out the view of the toilet on its
10   surveillance cameras to ensure privacy.
11                 e.        Tucson Sector Border Patrol has cleaning contracts with professional
12   cleaning companies for each of its stations. These contracts provide for at least daily
13   cleaning of the hold rooms (although in practice cleaning is ordinarily performed twice
14   daily). Hold rooms also are inspected by Border Patrol personnel multiple times each day.
15                 f.        Tucson Sector Border Patrol’s practice is to provide trash cans inside
16   hold rooms, although individuals in custody frequently do not use them. When trash cans
17   cannot be provided inside the hold rooms, they are made available outside the rooms, and
18   cleaning personnel collect the trash during hold room cleanings. Trash sometimes
19   accumulates in between regular cleanings because individuals do not use the trash cans
20   that are provided. Additionally, some new dirt may be tracked in when individuals enter
21   the hold rooms. Border Patrol agents inspect hold rooms for insects, rodents, and vermin
22   and must report positive findings through the e3DM system. Tucson Sector addresses
23   such issues immediately. The stations have not had problems with insects, rodents, or
24   vermin that would result from trash accumulation or poor cleaning.
25                 g.        All individuals who remain in Tucson Sector custody for longer than
26   twelve hours are provided the opportunity to clean themselves, with many stations
27   providing a “paper shower” product. Tucson Sector also provides toothbrushes to
28   individuals in custody.
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                    15
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 16 of 58



 1                   h.     Tucson Sector provides toilet paper in hold rooms and makes sanitary
 2   napkins, diapers, diaper cream, and baby wipes available. In the section of the Tucson
 3   Coordination Center where children and families are generally held while in Tucson
 4   Sector custody, many of these items are made available right outside and in view of the
 5   hold rooms, and individuals may take the items as needed. Tucson Sector makes sanitary
 6   napkins available on racks near the toilets in all hold rooms where women are held.
 7                   i.     Providing showers to individuals upon their arrival to a Border Patrol
 8   station or when they have only been in Border Patrol custody for a short time period
 9   would require significant structural changes to Border Patrol facilities, which have limited
10   or no showers. More importantly, it would significantly slow the processing of every
11   individual, and would extend the time they spend at the station. Border Patrol makes
12   reasonable efforts to provide showers for juveniles approaching 48 hours in custody and
13   those adults who are approaching 72 hours in Border Patrol custody.
14                   j.     All of the Tucson Sector station hold rooms have been fitted with
15   soap dispensers, which provides individuals with the ability to wash their hands in the
16   hold rooms. Border Patrol uses the “air-drying method” for handwashing, which the
17   Centers for Disease Control recognizes as an effective hand drying method. Border Patrol
18   has determined that providing paper towels is operationally problematic as individuals in
19   custody would throw the paper towels on the floor or put them into the toilet.
20          4.       Defendants assert the following disputed facts with respect to Plaintiffs’ due
21   process claims regarding food and water:
22                   a.     Clean drinking water is always available to individuals in Tucson
23   Sector hold rooms. Tucson Sector provides, in each hold room, bubblers or water
24   fountains and sometimes provides, in addition, five-gallon Igloo coolers of clean water for
25   drinking. For those locations where a drinking cup is necessary, Tucson Sector provides
26   each individual a clean paper cup upon arrival at the station and provides additional cups
27   upon request.
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                   16
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 17 of 58



 1                  b.         The water available from the hold room drinking fountains and
 2   bubblers is potable and comes from the municipal water supply.
 3                  c.         Tucson Sector regularly tests the water flow and arc of the drinking
 4   water portion of the bubbler to ensure that water is suitable for drinking directly or filling
 5   a cup from the fountain.
 6                  d.         Tucson Sector provides a meal or snack to each individual upon
 7   arrival at the station.
 8                  e.         Tucson Sector offers meals to all individuals in custody at regularly
 9   scheduled meal times. At least two of the meals are hot. Tucson Sector also provides
10   snacks in between meal times. Tucson Sector generally offers hot vegetarian, and meat
11   burritos, cheese and peanut butter filled crackers, and juice. Other items also may be
12   provided. If individuals have specific dietary needs for religious or health-related reasons,
13   Border Patrol may use its discretionary funds to purchase meals to meet those needs.
14                  f.         When an adult in custody requests additional food in between
15   mealtimes, a Border Patrol agent may grant the request.
16                  g.         Tucson Sector provides children and pregnant or nursing individuals
17   meals every six hours and snacks are available at all times. In the section of the Tucson
18   Coordination Center where children and families are generally held while in Tucson
19   Sector custody, snacks are made available on a cart outside and in view of the hold rooms
20   for the individuals in those hold rooms to take as needed. Tucson Sector also uses signage,
21   in English and Spanish, and pictures to demonstrate that snacks and hygiene items are
22   available on request.
23                  h.         Tucson Sector stations keep in stock and provide age-appropriate
24   food such as formula and baby food.
25                  i.         Tucson Sector makes baby formula available, tracks its expiration
26   date, and discards formula that is approaching its expiration date.
27
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                      17
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 18 of 58



 1                 j.      The Tucson Coordination Center has a Baby Brezza machine that
 2   mixes powdered formula with water and dispenses a ready to feed formula into a baby
 3   bottle, which is an appropriate, sanitary way to mix baby formula.
 4                 k.      Tucson Sector’s practice of providing packaged foods that are served
 5   in their original unopened packages is a safe food handling practice.
 6                 l.      The food Tucson Sector provides individuals in custody is
 7   nutritionally adequate considering the short period of time spent in custody.
 8          5.     Defendants assert the following disputed facts with respect to Plaintiffs’ due
 9   process claims regarding medical care:
10                 a.      Border Patrol employs a multi-layered approach to identify and treat
11   medical concerns for individuals in its custody.
12                 b.      Prior to entering a Tucson Sector holding and processing facility,
13   individuals have contact with agents in the field who begin assessing them visually and in
14   limited discussions. Agents actively screen individuals by asking them about their health
15   and medical needs and passively screen by observing them for any medical concerns. If an
16   agent has a medical concern, he or she will arrange for the individual to be taken to the
17   hospital for medical care before ever being brought to a Border Patrol station.
18                 c.      When an individual arrives at a Tucson Sector station, he or she is
19   screened by a Border Patrol agent who will complete a universal medical screening form
20   from which the agent asks each individual a series of questions and records the
21   individual’s answers. Tucson Sector agents also interact with individuals in custody when
22   they enter the station and conduct a basic physical appearance assessment at that time.
23                 d.      Tucson Sector agents and medical professionals are proficient, if not
24   fluent, in the Spanish language and thus are able to converse with and obtain necessary
25   information from more than ninety percent of individuals in custody for purposes of
26   providing medical screening. For individuals who do not speak English or Spanish,
27   Tucson Sector relies on a contract service that provides foreign language speakers who
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                  18
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 19 of 58



 1   interpret conversations between agents and medical professionals with individuals in
 2   custody over the telephone.
 3                 e.      Agents or medical professionals are able to identify emergent
 4   problems during initial screening by looking for symptoms, such as bleeding, incoherent
 5   speech, and other physical issues and to arrange for appropriate emergent care. Other
 6   conditions may be identified based on the responses an individual gives to the screening
 7   questions.
 8                 f.      All juveniles in Tucson Sector are physically examined by medical
 9   personnel, even if there is no apparent health issue. In addition, medical personnel are
10   available at the Tucson Coordination Center during certain hours and may provide
11   medical examinations or medical care to non-juveniles where feasible and appropriate.
12                 g.      In all cases where an agent identifies a medical condition in need of
13   medical attention, the agent will refer the individual for medical care. In most cases,
14   medical care is provided by transporting the individual to a hospital. In some cases, a
15   paramedic or EMT may provide medical care consistent with his or her level of training
16   and certification. In the Tucson Coordination Center, on-site medical personnel also may
17   be available during certain hours to provide non-emergent medical care.
18                 h.      Agents regularly receive health-related training and guidance.
19                 i.      Agents ask questions that are designed to identify suicide risk, and
20   will refer individuals to medical care or take other appropriate action if such risks are
21   identified.
22                 j.      Agents receive policy updates and training concerning infectious
23   diseases. These materials are updated periodically to reflect changes in epidemic and
24   endemic situations.
25                 k.      Tucson Sector agents constantly interact with and observe individuals
26   in custody on multiple occasions throughout their stay in the station, which provides many
27   opportunities to observe signs and symptoms of health conditions. Such interactions may
28   lead to agent-initiated communications regarding potential health concerns.
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                   19
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 20 of 58



 1                 l.      Individuals may request medical care while in custody at any time,
 2   even after they have completed their screening and processing. Agents will convey an
 3   individual’s request to seek medical attention to a supervisor, and Tucson Sector will
 4   transport individuals to medical care facilities in response to such requests.
 5                 m.      Tucson Sector has an arrangement with St. Mary’s Hospital
 6   emergency department, where a physician advisor is on call twenty-four hours for advice.
 7                 n.      If an individual arrives with medication prescribed by a U.S.
 8   physician, Tucson Sector will store the medication and make it available to the individual
 9   to take consistent with the prescription while in Tucson Sector custody.
10                 o.      If an individual arrives in Tucson Sector custody with a medication
11   that is not prescribed by a U.S. physician, or states that he or she needs a particular
12   medication, then Tucson Sector will refer that individual to a medical professional to
13   obtain a U.S. prescription for the medication if the medication is likely to be needed while
14   the individual remains in custody.
15                 p.      Border Patrol’s policy of confiscating non-U.S. medications that
16   individuals have in their possession at the time they are apprehended is necessary for the
17   individuals’ safety and to protect against the introduction of contraband at the stations.
18                 q.      Tucson Sector practices make it possible for Border Patrol to
19   appropriately replace confiscated prescription medications with new medication from a
20   U.S. pharmacy if necessary.
21          6.     Defendants assert the following disputed facts with respect to Plaintiffs’ due
22   process claims regarding warmth:
23                 a.      Tucson Sector maintains hold rooms at temperatures between 66 and
24   80 degrees. This temperature range is reasonable and is set to not create a risk to the
25   health and safety of individuals in Tucson Sector hold rooms.
26                 b.      In most stations, hold room temperatures are controlled remotely and
27   agents do not have the ability to locally change the temperature. Where Tucson Sector
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                   20
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 21 of 58



 1   does have access to control the temperature, Tucson Sector practice is to set the
 2   temperature so that it will stay within the accepted range.
 3                  c.     If a malfunction causes a hold room temperature to move outside that
 4   range, Tucson Sector practice is to arrange for repair and to accommodate the individuals
 5   who are in that hold room by providing them extra clothing or moving them to another
 6   area.
 7                  d.     For safety reasons, Tucson Sector confiscates adults’ outer layer(s) of
 8   clothing and permits them to keep one layer of their own clothing. Tucson Sector
 9   maintains all clothing it confiscates while its owner is in custody and returns the clothing
10   when he or she leaves Border Patrol custody. Children are generally permitted to keep an
11   additional layer of clothing while in Tucson Sector custody.
12                  e.      Tucson Sector checks hold room temperatures once per shift and
13   records the temperatures for each hold room in e3DM.
14                  f.     Significant deviations from the 66-80 degree range are infrequent and
15   attributable to malfunctions.
16           7.     The conditions of confinement that exist in Tucson Sector Border Patrol
17   stations are not excessive when viewed through the lens of severity and duration, and are
18   not excessive in relation to the purpose of confinement.
19                  a.     The primary mission of the U.S. Border Patrol is to detect and
20   prevent the illegal entry of aliens into the United States, twenty-four hours a day, seven
21   days a week. On any given day, the Border Patrol must be prepared to confront challenges
22   that are completely unforeseen and unprecedented. The only predictable aspect of the
23   operation of Border Patrol is the total unpredictability of the types of situations to which
24   agents will be required to respond.
25                  b.     In FY 2017, Tucson Sector Border Patrol apprehended 38,657
26   individuals. In FY 2018, Tucson Sector Border Patrol apprehended 52,172 individuals. As
27   of May 31, 2019, in FY 2019, Tucson Sector Border Patrol has apprehended 44,862
28   individuals.
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                   21
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 22 of 58



 1                 c.      Aliens apprehended within the Tucson Sector must be brought to
 2   Tucson Sector Border Patrol stations, their immigration and criminal history must be
 3   ascertained and reviewed, and they must be fully processed, before they can be released or
 4   transferred into the custody of another agency.
 5                 d.      There are eight Border Patrol stations in the Tucson Sector that
 6   process aliens apprehended in the sector. Tucson Sector Border Patrol agents apprehend
 7   aliens at all times of the day and night at locations covering most of the southern region of
 8   Arizona. Thus, Border Patrol stations operate around the clock, twenty-four hours each
 9   day, seven days a week, so that all individuals who are apprehended in the Tucson Sector
10   can be processed and transferred out of Border Patrol custody on a continuous basis.
11   Tucson Sector Border Patrol must maintain security and order at each station, which
12   includes preventing individuals in custody from absconding.
13                 e.      Tucson Sector must maintain a safe environment for all individuals in
14   custody and also for its agents, other employees, and on-site contractors.
15                 f.      Border Patrol stations are intended for short term processing and are
16   not long-term detention facilities.
17                 g.      The time individuals spend in the custody of Tucson Sector varies
18   widely and depends on a number of factors, including age, gender, family status, criminal
19   history, country of origin, immigration history, the number of individuals apprehended
20   together, overall Border Patrol apprehension numbers, and the ability of the U.S.
21   Department of Health and Human Services, U.S. Marshals Service, and U.S. Department
22   of Homeland Security—Immigration and Customs Enforcement to take custody.
23                 h.      Tucson Sector must keep individuals it apprehends in custody for the
24   time that it takes to complete processing and to arrange for transportation for each
25   individual to his or her next destination. Even after processing is complete, Tucson Sector
26   may be unable to transfer an individual out of custody for reasons that are outside of
27   Tucson Sector’s control.
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                  22
Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 23 of 58
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 24 of 58



 1           Plaintiffs may introduce hearing or deposition testimony (by transcript of video)
 2   from:
 3           George Allen
 4           Paul Beeson
 5           Justin Bristow
 6           Richard Bryce
 7           Amy Butler
 8           Gerardo Carrasco
 9           Christopher DeFreitas
10           Philip Harber
11           Raleigh Leonard
12           Esmeralda Marroquin
13           Mario Martinez
14           Jeronimo Quintana-Ortega
15           Manuel Padilla, Jr.
16           Sonia Tabora Ramos
17           Rodney Scott
18           Diane Skipworth
19           George Talton
20           Antonio Trindade
21           Defendants intend to call the following witnesses at trial:
22           Linus Alexander
23           George Allen
24           Richard S. Bryce
25           Amy Butler
26           Gerardo Carrasco
27           Bradley Davis
28           Carrie Davison
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                   24
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 25 of 58



 1          Christopher DeFreitas
 2          Frank Duarte
 3          Phillip Harber
 4          Ralph Janek
 5          Millard Frank LeMaster
 6          Matthew Roggow
 7          Diane Skipworth
 8          David Strange
 9          David Tarantino
10          Jay Visconti
11          Anthony D. Weitz
12   VI. JURY TRIAL or BENCH TRIAL
13          The trial is a bench trial.
14   VII. PROBABLE LENGTH OF TRIAL
15          Plaintiffs expect to present their case in chief in five court days. Defendants expect
16   to present their case in five days. The length of Plaintiffs’ rebuttal will depend on the
17   content of Defendants’ case, but Plaintiffs as of now expect their rebuttal to take an
18   additional three court days. Lead counsel for Defendants will be unavailable between
19   October 24 and December 25, 2019. Two other counsel for Defendants will be
20   unavailable in November and December 2019, because they are counsel in another case
21   that is scheduled to go to trial on December 2, 2019. Therefore Defendants would request
22   a trial date no later than the beginning of October 2019, or else in early January 2020.
23   Counsel for Plaintiffs disagrees with Defendants’ attempts to delay this trial another three

24   months based on the availability of three attorneys. Months ago, the parties were made
25   aware of this Court’s schedule and the prospect of trial in the October-December 2019
26   time period. The importance of the rights at issue in this litigation, and the current
27   conditions of confinement in Tucson Border Patrol stations, warrant a trial to be scheduled
28   as soon as possible.
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                   25
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 26 of 58



 1   VIII. CERTIFICATION
 2          The undersigned counsel for each of the parties in this action do hereby approve
 3   and certify the form and content of this proposed Joint Pretrial Order.
 4                                      Respectfully submitted,
 5   Dated: June 14, 2019               By:   /s/ Jack W. Londen
                                               Jack W. Londen
 6
                                        MORRISON & FOERSTER LLP
 7                                      Jack W. Londen (Bar No. 006053)
                                        Colette Reiner Mayer*
 8                                      Pieter S. de Ganon*
                                        Elizabeth Balassone*
 9
                                        NATIONAL IMMIGRATION LAW CENTER
10                                      Linton Joaquin*
                                        Nora A. Preciado*
11
                                        AMERICAN IMMIGRATION COUNCIL
12                                      Mary Kenney*

13                                      ACLU FOUNDATION OF ARIZONA
                                        Kathleen E. Brody (Bar No. 026331)
14
                                        LAWYERS’ COMMITTEE FOR CIVIL RIGHTS OF
15                                      THE SAN FRANCISCO BAY AREA
                                        Elisa Marie Della-Piana*
16
                                        Attorneys for Plaintiffs
17
                                        *Admitted pursuant to Ariz. Sup. Ct. R. 38(a)
18
19
20
21
22
23
24
25
26
27
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                                  26
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 27 of 58



 1   Dated: June 15, 2019             By:   _/s/ Christina Parascandola [with permission]_
                                            Christina Parascandola
 2
                                      JOSEPH H. HUNT
 3                                    Assistant Attorney General
                                      Civil Division
 4                                    WILLIAM C. PEACHEY
                                      Director
 5                                    COLIN A. KISOR
                                      Deputy Director
 6                                    SARAH B. FABIAN
                                      CHRISTINA PARASCANDOLA
 7                                    Senior Litigation Counsels
                                      MICHAEL A. CELONE
 8                                    Trial Attorney
                                      Office of Immigration Litigation
 9                                    U.S. Department of Justice, Civil Division
                                      P.O. Box 868, Ben Franklin Station
10                                    Washington, DC 20044
                                      Telephone: (202) 305-2040
11
                                      Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT PRETRIAL ORDER
     CASE NO. 4:15-CV-00250-TIC-DCB
     sf-4034582
                                               27
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 28 of 58



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on this 15th day of June, 2019, I caused a PDF version of the
 3   documents listed below to be electronically transmitted to the Clerk of the Court, using
     the CM/ECF System for filing and for transmittal of a Notice of Electronic Filing to all
 4   CM/ECF registrants and non-registered parties.
 5
               • JOINT PRETRIAL ORDER
 6
 7
 8
                  Jack W. Londen                               /s/ Jack W. Londen
 9                    (typed)                                       (signature)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 29 of 58




                 EXHIBIT A
                Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 30 of 58

Jane Doe #1; Jane Doe #2;
Norlan Flores, et al.
                                                                                          JOINT EXHIBIT LIST
PLAINTIFF
     v.
Kevin K. McAleenan, Acting
Secretary, et al.
DEFENDANT                                            CASE NUMBER:
                                                     Case No. 4:15-cv-00250-TUC-DCB
PRESIDING JUDGE              COURTROOM DEPUTY        COURT REPORTER
Honorable David C. Bury

HEARING/TRIAL DATE(S)        PLAINTIFF ATTORNEY(S)   DEFENDANT ATTORNEY(S)
TBD

PLF NO.      DFT NO.         DATE ADMITTED                                                    EXHIBITS
      1             1                                Undated List of Logs
                                                     USA00001A - USA00004A
      2             2                                Undated Sector wide CCTV Breakdown [FUS]
                                                     USA000005 - USA000006
      3             3                                2015-08-27 Active Camera Footage Table [FUS]
                                                     USA000007 - USA000009
      4             4                                Undated Appendix 8.10-Hold Rooms pages 491-507 [FUS]
                                                     USA000088 - USA000105
      5             5                                2015-04-28 Memorandum from Chief Patrol Agent to Command Staff re Mandatory Use of Updated e3
                                                     Detention Module [PARTIALLY REDACTED]
                                                     USA000119A - USA000122A
      6             6                                Undated Holding Cell Capacity - TCC
                                                     USA000157A
      7             7                                Undated Medical Responsibilities - TCC [FUS]
                                                     USA000164 - USA000169
      8             8                                Undated Medical Responsibilities - TCC [PARTIALLY REDACTED]
                                                     USA000164A - USA000169A
      9             9                                2008-06-02 Memorandum from Aguilar to Chief Patrol Agents re Hold Rooms & Short Term Custody
                                                     [FUS]
                                                     USA000304 - USA000319
     10             10                               208-06-02 Memorandum from Aguilar to Chief Patrol Agents re Hold Rooms & Short Term Custody
                                                     [PARTIALLY REDACTED]
                                                     USA000304A - USA000319A
     11             11                               2013-10-08 Memorandum from Chief to Chief Patrol Agents re Use of the Updated e3 Detention Module
                                                     [PARTIALLY REDACTED]
                                                     USA000321A
     12             12                               2012-10-18 Memorandum from Acting Chief Patrol Agent to Command Staff re Hold Rooms & Short
                                                     Term Custody Policy [FUS]
                                                     USA000322 - USA000345
     13             13                               2012-10-18 Memorandum from Acting Chief Patrol Agent to Command Staff re Hold Rooms & Short
                                                     Term Custody Policy
                                                     [PARTIALLY REDACTED]
                                                     USA000322A - USA000345A
     14             14                               2015-09-03 Active Camera Footage Tables [FUS]
                                                     USA000356 - USA000358
     15             15                               Undated CAG Cell Measurements (Hand Drawing)
                                                     USA000359A
     16             16                               Undated Douglas Cell Measurements (Hand Drawing)
                                                     USA000360A - USA000363A
     17             17                               Undated NGL Cell Measurements (Hand Drawing)
                                                     USA000364A
     18             18                               Undated TCC Cell Measurements (Hand Drawing)
                                                     USA000365A - USA000371A
     19             19                               Undated Tucson Cell Measurements (Hand Drawing)
                                                     USA000573A - USA000600A
     20             20                               Undated Nogales Cell Capacities
                                                     USA000617A
     21             21                               2015-10-00 Nat’l Standards on Transport, Escort, Detention & Search (TEDS) [EXCERPT]
                                                     USA000618 - USA000648
     22             22                               2015-09-29 e3DM Detention Module Custodial Action Codes [FUS]
                                                     USA000652
     23             23                               Statistical Info from USA000653
                                                     USA000654A - USA000665A
     24             24                               Undated Info re Accessing Video Footage for HD with Floorplan [FUS]
                                                     USA000666 - USA000672
     25             25                               Undated Douglas Cell Capacity
                                                     USA000673A - USA000674A
     26             26                               2015-10-19 Declaration of George Allen
                                                     USA000675 - USA000676
     27             27                               Undated Appendix 8.10: Hold Rooms
                                                     USA000681 - USA000698
     28             28                               Undated e3DM Detention Module Custodial Action Codes [FUS]
                                                     USA000700 - USA000702
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 31 of 58

29      29                     2015-06-07 Casa Grande Processing Inspection Checklist (June-Oct 2015) [EXCERPT]
                               USA000700A - USA000799A
30      30                     2015-07-19 Processing Inspection Forms Casa Grande (June-Oct 2015) [EXCERPT]
                               USA000800A - USA000899A
31      31                     2015-08-17 Processing Inspection Forms Casa Grande (June-Oct 2015) [EXCERPT]
                               USA00900A - USA00999A
32      32                     2015-08-31 Processing Inspection Form Casa Grande (June-Oct 2015) [EXCERPT]
                               USA001000A - USA001099A
33      33                     2015-09-24 Processing Inspection Forms Casa Grande (September-October 2015) [EXCERPT]
                               USA001100A - USA001174A
34      34                     2015-06-30 Holding Cell Checklist Douglas (June-July 2015) [EXCERPT]
                               USA001175A - USA001274A
35      35                     2015-07-24 Holding Cell Inspection Forms Douglas (June-October 2015) [EXCERPT]
                               USA001275A - USA001374A
36      36                     2015-09-19 Holding Cell Inspection Form Douglas (June-October 2015) [EXCERPT]
                               USA001375A - USA001569A
37      37                     2015-08-18 Holding Cell Checklist Nogales (August-October 2015) [EXCERPT]
                               USA001570A - USA001669A
38      38                     2015-09-03 Holding Cell Checklist Nogales (August-October 2015) [EXCERPT]
                               USA001670A - USA001757A
39      39                     2015-07-16 Holding Cell Checklist TCC (July-October 2015) [EXCERPT]
                               USA001758A - USA001857A
40      40                     2015-08-18 Holding Room Checklist TCC (July-October 2015) [EXCERPT]
                               USA001858A - USA001957A
41      41                     2015-09-28 Holding Cell Inspection Form TCC (July-October 2015) [EXCERPT]
                               USA001958A - USA002064A
42      42                     1998-09-11 Blueprint Schematics of Tucson Sector B.P. Stations [FUS]
                               USA002065 - USA002068

43      43                     2015-07-21 Purchase Card Transaction Worksheet [PARTIALLY REDACTED]
                               USA002092
44      44                     Undated e3DM Detention Module Custodial Action Codes [FUS]
                               USA002184 - USA002186
45      45                     Undated Station Abbreviations
                               USA002184A

46      46                     2015-10-16 Letter from Coles to Fabian e3DM Spreadsheets produced
                               No Bates

47      47                     2015-10-23 Letter from Fabian to Coles re e3DM Spreadsheets produced
                               No Bates

48      48                     2004 ACA, Performance-Based Standards for Adult Local Detention Facilities, Am. Correctional Ass’n
                               (4th Ed. 2004 ) [EXCERPT]
                               No Bates

49      49                     2007-04-00 Jail Standards & Inspection Programs: Resource & Implementation Guide , U.S. Dept. of
                               Justice, National Institute of Corrections (NIC) (April 2007)
                               No Bates
50      50                     1988-12-09 Body of Principles for the Protection of All Persons under Any Form of Detention or
                               Imprisonment , United Nations, General Assembly Resolution 43/173
                               No Bates
51   ***OBJ***                 1957 & 1977 Standard Minimum Rules for the Treatment of Prisoners , United Nations, First Congress
                               on the Prevention of Crime & Treatment of Offenders in 1955 (approved by the Economic & Social
                               Council by its Res. 663 C (XXIV) of July 31, 1957 and 2076 (LXII) of May 13, 1977)
                               No Bates

52      52                     2010 Core Jail Standards, Am. Correctional Ass’n (2010) [EXCERPT]
                               No Bates
53      53                     2013-02-00 Performance-Based Standards National Detention Standards 2011 , U.S. Immigration &
                               Customs Enforcement (ICE) (as modified Feb. 2013)
                               No Bates
54   ***OBJ***                 2006 Haney, The Wages of Prison Overcrowding: Harmful Psychological Consequences and
                               Dysfunctional Correctional Reactions , Wash. Univ. Journal Law & Policy Vol. 22, pp. 265-293,
                               https://www.researchgate.net/publication/254719720_The_Wages_of_Prison_Overcrowding_Harmful_P
                               sychological_Consequences_and _Dysfunctional_Correctional_Reactions
                               No Bates
55      55                     Undated Standard No. J-E-02 re Patient Care & Treatment, Receiving Screening Standard, National
                               Commission on Correctional Health Care (NCCHC) [EXCERPT]
                               No Bates

56      56                     2015-12-04 Declaration of R. Powitz P.I. Mot. [FUS]
                               ECF No. 76
57      57                     2016-03-10 Reply P.I. Declaration of Robert W. Powitz
                               ECF No. 148
58      58                     2016-08-17 Re-File Declaration of R. Powitz
                               ECF No. 206-3
     Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 32 of 58

59      59                     2015-12-04 Decl. K. Coles ISO P.I. Mot. [FUS]
                               ECF No. 76
60      60                     2016-03-16 Reply P.I. Declaration of Kevin M. Coles
                               ECF No. 149
61      61                     2016-08-17 Re-File Declaration of K. Coles
                               ECF No. 206-6
62      62                     2015-12-04 Decl. of J. Goldenson, M.D. ISO P.I. Mot. [FUS]
                               ECF No. 76
63      63                     2016-03-10 Reply P.I. Declaration of Joe Goldenson, M.D
                               ECF No. 146
64      64                     2016-08-17 Re-File Declaration of J. Goldenson M.D.
                               ECF No. 206-4
65      65                     2016-08-17 Declaration of E. Vail [FUS]
                               ECF No. 76
66      66                     2016-03-10 Reply P.I. Declaration of Eldon Vail
                               ECF No. 147
67      67                     2016-08-17 Re-File Declaration of E. Vail
                               ECF No. 206-2
68      68                     2015-12-04 Declaration of J. Gaston ISO P.I. Mot. [FUS]
                               ECF No. 76
69      69                     2016-08-17 Declaration of J. Gaston ISO P.I. Mot. [FUS]
                               ECF No. 206-5
70      70                     Mylar Blanket
71      71                     Sleeping Mat
72      72                     Cleansing Cloth (Body Wipes)
73      73                     2016-03-02 Letter from Coles to Fabian re production of e3DM data and other materials (Reply P.I.
                               Coles Decl. Ex. 1)
                               ECF No. 149-1
74      74                     2016-03-04 Letter from Fabian to Coles re refusal of production (Reply P.I. Coles Decl. Ex. 2)
                               ECF No. 149-1
75      75                     2015-10-23 Letter from Fabian to Coles re Gov’t Discovery Letter (Reply P.I. Coles Decl. Ex. 3)
                               ECF No. 149-1
76   ***OBJ***                 2003-02-00 Hudik, Selected Information about County Jails and Adult Detention Facilities in Iowa , Div.
                               Criminal & Juvenile Justice Planning Iowa Dept. of Human Rights (Reply P.I. Vail Decl. Ex. 1)
                               ECF No. 147-1

77   ***OBJ***                 2003-01-00 Temporary Holding Facility Guidelines and Requirements , Dept. of Rehabilitation &
                               Correction for the State of Ohio (Reply P.I. Vail Decl. Ex. 2)
                               ECF No. 147-1
78   ***OBJ***                 2015-03-31 General Orders, Volume 2 – General Operating Procedures, 2100 Arrest Policies , Tucson
                               Police Dept. (Reply P.I. Vail Decl. Ex. 3)
                               ECF No 147-1
79      79                     2015-10-00 Nat’l Standards on Transport, Escort, Detention and Search
                               USA000618 - USA000648
80      80                     Undated Floor Agent Responsibilities Blanket Procedure
                               USA000155 - USA000156
81      81                     Undated Medical Screening Form
                               USA000082
82      82                     2015-10-00 Nat’l Standards on Transport, Escort, Detention, and Search
                               No Bates
83      83                     2015-05-15 OIG-15-95 Streamline: Measuring its Efforts on Illegal Border Crossing,
                               https://www.oig.dhs.gov/sites/default/files/assets/Mgmt/2015/OIG_15-95_May15.pdf

84       84                    2016-11-15 Deposition Designation for Amy Butler
85   ***OBJ***                 2015-06-08 Mot. for Class Certification Detainee Declarations - Exhibits 1-17
                               ECF No. 2-1
86   ***OBJ***                 2015-06-08 Mot. for Class Certification Detainee Declarations - Exhibits 18-35
                               ECF No. 2-2

87   ***OBJ***                 2015-06-08 Mot. for Class Certification Detainee Declarations - Exhibits 36-50
                               ECF No. 2-3
88      88                     2016-05-18 Defendants’ Initial Disclosures

89      89                     2016-06-29 Defendants’ Response to Plaintiffs’ First Set of Interrogatories (Verified)
90      90                     2016-08-05 Defendants’ Supplemental Response to Plaintiffs’ First Set of Interrogatories (Verified)
91      91                     2016-06-29 Defendants’ Response to Plaintiffs’ First Set of RFAs
92      92                     2016-08-05 Defendants’ Supplemental Response to Plaintiffs’ First Set of RFAs
93      93                     2016-05-29 Defendants’ Objections and Response to Plaintiffs’ Request for Production (Set One)
94      94                     2015-01-26 Email from Pourier to Rodgers & Others re TCC-IIR-15-046-01-011 Alien Medical R.D.
                               Preciado
                               USA-006891 - USA-006892
95      95                     2015-03-02 Email from DeFreitas DeFreitas re G4S Issue (interactions w/detainees)
                               USA-006964
96      96                     2016-05-24 Email from Roddey to NCO Agents re Bedding for UACs and Females with Children
                               USA-007077
97      97                     2015-08-19 Email Roddey to Padilla & Others re Processing Responsibilities
                               USA-007078
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 33 of 58

98       98                     2016-05-23 Email from Roddey to Marroquin re Bedding for Detainees
                                USA-007083
99       99                     2015-08-22 Email from Hernandez to AJO PIT re DM Actions
                                USA-007109
100      100                    2016-01-12 Email from Billard to Rodriguez & Others re Cell Temperatures
                                USA-007164
101      101                    2015-11-07 Email from Roddey to Esparza re Processing Temperature
                                USA-007191
102      102                    2006-02-10 Miller, CBP Inspector’s Field Manual, U.S. Customs & Border Patrol,
                                https://shusterman.com/ pdf/cbpinspectorsfieldmanual.pdf
                                ECF No. 1
103   ***OBJ***                 2014-05-05 Cave, Complaints of Abuse by Border Agents Often Ignored, Records Show , New York
                                Times, http://www.nytimes.com/2014/05/06/us/ complaintsof-abuse-by-border-agents-often-ignored-
                                records-show.html?module=search&mabRewardrelbias:r&-r=0
                                ECF No. 1
104   ***OBJ***                 2013-05-22 Report on Int’l Prison Conditions, Global Conditions in Prisons & other Detention Facilities,
                                U.S. Dep’t of State, http://www.state.gov/documents/organization/210160.pdf
                                (Vail Decl. P.I. Motion)
105   ***OBJ***                 2016-11-06 Policy 306, et seq.: Handcuffing and Restraints , University of California Merced Police
                                Department, http://police.ucmerced.edu/about/department-policies/policy-306
                                (Vail Decl. P.I. Motion)
106   ***OBJ***                 2011-00-00 Guide for the Care and Use of Laboratory Animals, 8th ed., Nat’l Research Council Nat’l
                                Academies Press, Washington, D.C. Table 3.6, https://grants.nih.gov/grants/olaw/Guide-for-the-Care-and-
                                use-of-laboratory-animals.pdf
                                (Powitz Decl. P.I. Motion)
107   ***OBJ***                 2016-11-03 Declaration of Detainee No. 1 (Abigail Gonzalez-Alfonso)
108   ***OBJ***                 2016-11-03 Declaration of Detainee No. 2 (Alberto Valdez)
109   ***OBJ***                 2016-11-04 Declaration of Detainee No. 3 (Elerdin Librado Salas)
110   ***OBJ***                 2016-11-04 Declaration of Detainee No. 4 (Ilvins Pardo-Chavarria)
111   ***OBJ***                 2016-11-04 Declaration of Detainee No. 5 (Jeronimo Quintana-Ortega)
112   ***OBJ***                 2016-11-04 Declaration of Detainee No. 6 (Jose Garcia Garcia)
113   ***OBJ***                 2016-11-04 Declaration of Detainee No. 7 (Julio Martin Ferrer-Lopez)
114   ***OBJ***                 2016-11-04 Declaration of Detainee No. 8 (Manuel Vences-Castaneda)
115   ***OBJ***                 2016-11-04 Declaration of Detainee No. 9 (Maria Badillo-Rodriquez)
116   ***OBJ***                 2016-11-03 Declaration of Detainee No. 10 (Rosalia Juan Mateo)
117   ***OBJ***                 2016-11-04 Declaration of Detainee No. 11 (Sonia Yolanda Tabora-Ramos)
118   ***OBJ***                 2016-11-04 Declaration of Detainee No. 12 (Wilney Ricardo Moralez-Roblero)
119      119                    2015-09-07 Email from Esparza to DeFreitas re Soap Dispensers
                                USA-007182
120      120                    2015-10-30 Email from Benavides to AJO SBPA GML & AJO ACTING SBPA re OTMs & Medical
                                Clearances
                                USA-007103
121      121                    2015-04-24 Email from DeFreitas to Leonard re DHS CRCL Site Visit & Non-Retention Memorandum
                                Emphasis
                                USA-006785 - USA-006786
122      122                    2015-09-10 Email from Page to Sanchez & Others re Signage for Detention
                                USA-007240 - USA-007241
123      123                    2015-09-10 Email from Email from Page to Lawson & Others re Signage for Detention
                                USA-007239
124      124                    2016-06-03 Email from McClafferty to Linder & Others re e3 Detention Audit (01-24-16 thru 01-30-16)
                                USA-007205

125      125                    2015-09-10 Email Page to Sanchez & Others re Signage for Detention
                                USA-007238

126      126                    2016-05-31 Email from Rodriguez to CAG Command Staff re Denial of bed space
                                USA-007202
127      127                    2016-05-30 Email from Rodriguez to CAG Command Staff re Bed space
                                USA-007201
128      128                    2016-05-31 FAQS Eloy Immigration Court Temporary Closure re Outbreak of Measles at Detention
                                Center
129   ***OBJ***                 2016-07-08 The Associated Press, Largest Current Measles Outbreak in U.S. Centered in AZ, World
                                CBS News, http://www.cbc.ca/news/world/meales-arizonia-1.3670206
130      130                    2016-08-08-2016 Updated News Release AZ Dep’t of Health Services, Nation’s largest measles outbreak
                                of the year ends, http://azdhs.gov/director/public-information-office/index.php#news-release-080816

131      131                    2015-05-07 Safety & Health Inspection Report Nogales Station (Osha Records) [EXCERPT]
                                011552
132      132                    2015-03-10 Safety & Health Inspection Report Sonoita Station (Osha Records) [EXCERPT]
                                011558
133      133                    2015-10-28 Safety & Health Inspection Report TCC (Osha Records) [EXCERPT]
                                011562
134      134                    2015-08-06 Safety & Health Inspection Report Ajo Station (Osha Records) [EXCERPT]
                                011518
135      135                     2015-06-07 Safety & Health Inspection Report Nogales Station (Osha Records) [EXCERPT]
                                011544
136      136                    2016-00-00 e3DM data produced re Measles Outbreak (May-July 2016) [REDACTED]
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 34 of 58

137    137                      2015-00-00 Analyses of e3DM data, including supporting native e3DM data (2015-06-10 thru 2015-09-
                                28)
138    138                      2008-10-14 Report to Congressional Requesters, Public Health and Border Security, Government
                                Accountability Office, No. GAO-09-58.
139    139                      2015-07-07 Declaration of M. Padilla ISO Mot. To Expedite, Ex. 1
                                [ECF No. 39-1]
140    140                      2015-08-13 Declaration of G. Allen ISO Motion to Dismiss, Ex. 1 [REDACTED]
                                [ECF No. 52-1]
141    141                      2015-08-26 Declaration of G. Allen ISO Compliance with Court Order, Ex. 1
                                [ECF No. 55-1]
142    142                      2015-08-27 Declaration of S. Shivers III ISO Compliance with Court Order, Ex. 1
                                [ECF No. 55-2]
143    143                      2015-09-04 Declaration of G. Allen ISO Opp’n to Motion for Sanctions, Ex. 1
                                [ECF No. 60-1]
144    144                      2015-09-04 Declaration of S. Shivers III ISO Opp’n to Motion for Sanctions, Ex. 2
                                [ECF No. 60-2]
145    145                      2015-10-05 Declaration of S. Shivers III ISO Motion to Modify Court Order, Ex. 1
                                 [ECF No. 66-1]
146    146                      2016-02-15 Declaration of G. Allen ISO Opp’n to Motion Preliminary Injunction, Ex. 1
                                [ECF No. 133-2]
147    147                      2016-02-25 Declaration of D. Skipworth ISO Opp’n to Motion Preliminary Injunction, Ex. 2
                                [ECF No. 133-4 ]
148    148                      2016-02-25 Declaration of G. Allen ISO Opp’n to Motion Preliminary Injunction, Ex. 2C
                                [ECF No. 133-7]
149    149                      2016-02-15 Declaration R. Bryce ISO Opp’n to Motion Preliminary Injunction, Ex. 3
                                [ECF No. 140-5]
150    150                      2016-02-15 Declaration of P. Harber ISO Opp’n to Motion Preliminary Injunction, Ex.4
                                [ECF NO. 140-9]
151    151                      2016-02-25 Declaration of J. Bristow ISO of Opp’n to Motion Preliminary Injunction, Ex. 5 [FUS
                                Version]
                                [ECF No. 141-1]
152    152                      2016-02-25 Declaration of J. Bristow ISO of Opp’n to Motion Preliminary Injunction, Ex. 5
                                [REDACTED]
                                [ECF NO. 142-7]
153    153                      2016-03-17 Declaration of G. Allen ISO Reply Motion to Partially Seal, Ex. 1
                                [ECF NO. 151-2]
154    154                      2016-03-17 Declaration of J. Bristow ISO Reply Motion to Partially Seal. Ex. 2
                                [ECF NO. 151-3]
155    155                      2016-07-13 Declaration of G. Allen ISO Supplemental Motion for Sealing, Ex. A
                                [ECF NO.183-1]
156    156                      2016-07-13 Declaration of A. Trindade ISO Supplemental Motion for Sealing, Ex. B
                                [ECF NO. 183-1]
157    157                      2016-07-13 Declaration of V. Lee-Lloyd ISO Supplemental Motion for Sealing, Ex. C
                                [ECF NO. 183-1]
158    158                      2016-08-03 Declaration of J. Bristow ISO of Opp’n to Motion Preliminary Injunction, Ex. 5
                                [UNSEALED and RE-FILED]
                                [ECF No. 199]
159    159                      2016-12-02 Declaration of G. Allen ISO for Motion For Reconsideration, Ex. 1
                                [ECF No. 252-1]
160    160                      2016-12-02 Declaration of A. Trindade ISO for Motion For Reconsideration, Ex. 2
                                [ECF No. 252-2]
161    161                      2017-02-03 Declaration of M. Dean ISO Opp’n to Motion for Contempt, Ex. 1
                                 [ECF No. 275-1a]
162    162                      2017-02-03 Declaration of H. Robertson ISO Opp’n to Motion for Contempt, Ex. 2
                                [ECF No. 275-1b]
163    163                      2017-02-03 Declaration of M. Thomas ISO Opp’n to Motion for Contempt, Ex. 3
                                [ECF No. 275-1c]
164    164                      2017-02-03 Declaration of G. Weaver ISO Opp’n to Motion for Contempt, Ex. 4
                                [ECF No. 275-1d]
165    165                      2017-02-03 Declaration of S. Shivers III ISO Opp’n to Motion for Contempt, Ex. 5
                                [ECF No. 275-1e]
166    166                      2017-02-09 Declaration of D. Strange attached to Defendants’ Response to Plaintiffs’ Interrogs, Set 2,
                                Interrog. No. 22
167    167                      2017-04-13 Declaration of E. Maine ISO Correction to Filing & Update of Video
                                Recordings/Preservation in Tucson Sector, Ex. 1
                                [ECF No. 290-1]
168    168                      2017-04-13 Declaration of S. Shivers III ISO Correction to Filing & Update of Video
                                Recordings/Preservation in Tucson Sector, Ex. 2
                                [ECF No. 290-2]
169    169                      2017-04-13 Declaration of R. Paton ISO Correction to Filing & Update of Video Recordings/Preservation
                                in Tucson Sector, Ex. 3
                                [ECF No. 290-3]
170    170                      2017-09-12 Declaration of G. Allen ISO Motion for Protective Order & Relief, Ex. A
                                [ECF No. 304-2]
171    171                      2017-09-12 Declaration of M. Dean ISO Motion for Protective Order & Relief, Ex. B
                                [ECF No. 304-3]
172    172                      2017-10-03 Declaration of S. Shivers III ISO Updated Video Record & Preservation in Tucson Sector,
                                Ex. 2 [ECF No. 311-2]
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 35 of 58

173      173                    2018-09-05 Declaration of D. McClafferty ISO Opp’n to Submit New Video Evidence -Partial Summ. J,
                                Ex. A [ECF No. 366-2]
174      174                    2018-09-05 Declaration of M. Enciso ISO Opp’n to Submit New Video Evidence -Partial Summ. J, Ex. B
                                [ECF No. 366-3]
175      175                    2019-01-18 Declaration of J. Hampton ISO Resp. in Opp’n to Partial Summ. J., Ex. J
                                [ECF No. 378-12]
176      176                    2015-09-23 Declaration of F. Barrios Declaration, Tucson
                                USA000601
177      177                    2015-09-23 Declaration of J. Spencer Declaration, Casa Grande
                                USA000602
178      178                    2015-09-23 Declaration of G. Martinez, Douglas Station
                                USA000603 - USA000604
179      179                    2015-09-23 A. Reilly-Anderson Declaration, Nogales
                                USA000605
180      180                    2015-02-27 Declaration of Kevin Oaks (Flores v. Johnson, Case No. CV-85-4544)
                                ECF No. 121-1

181      181                    Declaration of R. Scott (Flores v. Johnson, Case No. CV-85-4544)
182      182                    2008-06-02 Hold Rooms and Short Term Custody
                                USA000304 - USA000319
183      183                    Douglas Station surveillance video screenshot
                                VDGL000003
184      184                    Tucson Station surveillance video screenshot
                                VTCC000004
185      185                    Douglas Station surveillance video screenshot
                                VDGL000008
186      186                    2016-11-18 Court Order re Preliminary Injunction
                                ECF No. 244
187      187                    2016-12-02 Declaration G. Allen re Implementation of P.I. Order
188      188                    2017-01-03 Court Order re denial of motion for reconsideration
189      189                    Undated Medical Screening Form
                                USA-1473180
190      190                    2017-02-00 Medical Screening Form (USBP Form MS 02/17)
191   ***OBJ***                 2016-11-12 Emergency space blankets provide false sense of security , www.TraditionalMountaining.org

192   ***OBJ***                 2014-07-04 Murrieta Immigration Rebellion - The Shot Heard Around the Nation Part 2 ,
                                http://license.icopyright.net/ user/viewFreeUse.act?fluid=MjQxMzYOMjp%3d
193   ***OBJ***                 2014-07-07 Scabies Spreads Among Border Detainees , National Review,
                                http://national.review.com/node/397784/print
194   ***OBJ***                 2014-07-08 Border Patrol Tells Agent: “ You Must Cease and Desist ” from Speaking with the Media ,
                                National Review, http://national.review.com/node/397923/print
195   ***OBJ***                 2012-01-17 Border Patrol to Toughen Policy , KPBS, http://www.kbps.org/news/2012/fan/17/border-
                                patrol-toughen-policy/
196      196                    2015-12-16 16 Alien Medical: Rosales-Cabrera request for medical treatment 16 AJO IIR 12 98 431
                                USA-012827


197      197                    2016-11-15 Excerpt of Bryce Direct Testimony P.I. Hearing
198      198                    2015-10-00 Nat’l Standards on Transport, Escort, Detention, and Search (Corrected Foreword)
                                No Bates
199      199                    2015-02-18 Email from Carrasco, G. to Station Heads re PCR QA’s with recommendations to follow
                                USA-170584

200      200                    2015-02-11 Treatment Authorization Form (TAR)
                                2254
201      201                    2015-06-07 Email from Thornton to TCC-SBPA re filling prescriptions
                                USA-006765
202      202                    Email from Carrasco to Harkins, Chaney and Keefe re Designing Medical SOP for processing control
                                unit
                                USA-170843
203      203                    2015-08-24 Email from DeFreitas to Carrasco, Bushell, Mejia, Schuster re Blood sugar Test Kits
                                USA-152248
204      204                    2015-01-13 Email from Carrasco to Keefe and Grimm re AED List
                                USA-170839
205      205                    2015-01-14 Email from Keefe to Nickun and Carrasco re Phillips MRX monitors
                                USA-170849
206      206                    2015-04-24 Email from Avouris to DeFreitas and TCC-SBPA re Munoz-Ramirez return from Hospital
                                and medication - care of wounds
                                USA-006739
207      207                    2015-05-30 Email from Grimm to Carrasco re the EMT scope of practice
                                USA-175488
208      208                    2015-06-14 Email from Peplowski (Paramedic) to Carrasco and others re Response to Borstar (BST
                                Swing Shift) 911 calls
                                USA-178673
209      209                    2016-02-21 Email from McArdle to Carrasco and others re 911 calls not responded to
                                USA-182153
210      210                    Undated Retention cell Shower [Hand Drawing]
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 36 of 58

211    211                      2015-04-28 Purchase Card Transaction Worksheet (baby food and items)
                                6175 - 618
212    212                      2015-11-20 Purchase Card Transaction Worksheet (baby food and items)
                                6195-6205
213    213                      2016-05-05 Email from DeFreitas to Allen re Asylum Surge/Credible Fear Issues
                                USA-366939 - USA-366941
214    214                      2016-01-12 Email from DeFreitas to Allen re research on bunk beds
                                USA-364998 - USA-365000
215    215                      2015-09-13 Email from Erbe to DeFreitas re Detainees sent to FLO without approval of beds available
                                USA-490936

216    216                      2016-03-30 Email from Villa to Bustamantes re Active TB case w/attachments: QTO_FOH Medical
                                Protocol and directive to implement Updated TCA TB Exposure Control
                                USA-508804 - USA-508805
217    217                      2015-04-15 Email from Erbe to Allen and DeFreitas re CBP Credible Fear Hold
                                USA-424131 - USA-424132
218    218                      2015-03-10 Email from DeFreitas to Avouris re Holding of Juveniles
                                USA-493424
219    219                      2015-05-18 Email from Bequette to Roberts re Alien Medical and if a screening was done
                                USA-007044 - USA-007045
220    220                      2015-05-07 Email from DeFreitas to Hand re Hospital info on 4 persons one with possible TB
                                USA-007015- USA-007016
221    221                      2015-01-22 Email from Kraus to DeFreitas re Mexican Consulate Meeting
                                USA-006908
222    222                      2015-09-04 Email from Neal to Daly re detainee toothbrush shipment
                                USA-1519424
223    223                      2015-04-24 Email from DeFreitas to Allen re medical instructions for detainee
                                USA-006789
224    224                      2015-03-28 Email from Potter to DeFreitas and Allen re Mother and son with pneumonia
                                USA-006782
225    225                      2016-06-06 Email from Kollus to DeFreitas re OTM at TCC (72 hours)
                                USA-366328
226    226                      2016-06-08 Email from Thomas to Allen and DeFreitas re No Beds for OTM’ s in custody CAG
                                USA-445505
227    227                      2016-04-15 Email from DeFreitas to TCC-SBPA re Santa Cruz Jail Instruction for Room and Board
                                USA-461019
228    228                      USA-364088 Email from Allen to DeFreitas and others re No bed space
                                USA-364088
229    229                      2015-12-01 Email from Avouris to DeFreitas re TCC over 24 hours in Custody Notification
                                USA-364607
230    230                      2015-12-03 Email from Avouris to DeFreitas re TCC over 24 hours in Custody Notification (3 over 72
                                hours)
                                USA-364611
231    231                      2015-12-02 Email from Avouris to DeFreitas re TCC over 24 hours in Custody Notification (4 over 48
                                hours)
                                USA-364609
232    232                      2015-12-07 Email from Avouris to DeFreitas and Allen re TCC over 24 hours in Custody Notification (11
                                over 48 hours -4 are children)
                                USA-364661
233    233                      2017-07-19 Email from Lawson to Lawson re Jane Doe Documentation RFI - Due July 20
                                USA-164228 - USA-164231
234    234                      2016-02-25 Declaration of Philip Harber (Opp’n P.I. Motion)
                                ECF No. 140-9
235    235                      2006-07-07 Prevention and Control of TB in Correctional and Detention Facilities: Recommendations
                                from the CDC , MMWR, http://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm

236    236                      Medical Screening Form
                                USA-1627255
237    237                      Undated Spiers, Psychiatric Intake Screening, Puisis, Clin. Practice in Corr. Med. 2d ed. Excerpt
                                USA-1654927 - USA-1654930
238    238                      Undated Organizational Chart - Chief Patrol Agent to EMS Provider
                                USA-1564931
239    239                      2017-12-22 9th Cir Opinion Doe v. Kelly
                                ECF No. 44-1
240    240                      2015-01-13 Email from Leonard to Herrera and others re e3DM in Custody UAC Report - promising to
                                turn over UAC’s within 24 hours
                                USA-006725 - USA-006726
241    241                      2016-04-12 Email from Visconti to Leonard and others re USBP UAC 24hour TIC Trigger Report
                                USA-469203 - USA-469209
242    242                      2016-05-06 USBP UAC 24hour TIC Trigger Report
                                USA-462569 - USA-462575
243    243                      2016-04-07 USBP UAC 24hour TIC Trigger Report
                                USA-469099 - USA-469105
244    244                      2015-04-24 Email from Leonard to DeFreitas re DHS CRCL Site Visit and the non-retention
                                Memorandum complaints
                                USA-006787 - USA-006792
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 37 of 58

245    245                      2015-04-27 Email from Leonard to Allen re DHS CRCL Site Visit and the non-retention Memorandum
                                complaints
                                USA-006790 - USA-006792
246    246                      2015-04-28 Email from Leonard to Allen re Correction: DGL Initial FUM Placement (“focus detention
                                opportunities specially on Guatemalans“)
                                USA-058086 - USA-058087
247    247                      2015-05-27 Email from Leonard to Stovall re DCPS Requested OTM Data (“Guatemala Pilot Initiative“)
                                USA-852409 - USA-852410

248    248                      2015-06-00 Tucson Sector and Stations Master Plan - Executive Summary
                                USA-1340788 - USA-1340799
249    249                      2016-05-13 Email from Widner to Hecht and others re TCA Master Plan
                                USA-1340787
250    250                      2015-10-04 Email from Leonard to York re Indian Nationals and Nepalese Citizens
                                USA-839367 - USA-839368
251    251                      2017-05-02 Memorandum from Chavez to Dikman re Willcox Station Holding Facility Compliance
                                Evaluation
                                USA-1639553 - USA-1639555
252    252                      2015-10-22 Email from Serrano to Leonard re Jane Doe Litigation
                                USA-841505 - USA-841506
253    253                      2015-08-25 Purchase Requisition (Independent Gov’t Cost Estimate - IGCE) re additional cleaning
                                USA-064834
254    254                      2015-08-27 Email from Kueck to Leonard and others re /Funding /Question - TCA Detention areas
                                additional cleaning requirements
                                USA-064838 - USA-064839
255    255                      2016-05-31 Email from Allen to Chavez and Leonard re Doe/Flores litigation and TCA Hold Room
                                Needs
                                USA-488605 - USA-488606
256    256                      2015-05-19 Email from Leonard to Allen re SIP recorded deficiencies
                                USA-434772
257    257                      2015-12-18 Email from Hecht to Parra and others re Quick Turnaround: TCA NPC Status (has WH
                                attention)
                                USA-1275944 - USA-1275945
258    258                      2016-05-31 Memorandum from Hillman to Beeson re Ajo Detention Facility Compliance Evaluation
                                USA-1639487 - USA-1639490
259    259                      2017-05-24 Memorandum from Chavez to Geoffrey re Nogales Station Holding Facility Compliance
                                Evaluation
                                USA-1639531 - USA-1639532
260    260                      2017-05-03 Memorandum from Chavez to Hyatt re Brian A. Terry Holding Facility Compliance
                                Evaluation
                                USA-1639518 - USA-1639519
261    261                      2015-10-14 Email from Martin to Leonard re rash of allegations from aliens
                                USA-041371
262    262                      2015-10-13 Significant Incident Report re alien pushed to floor by Agent and sent to hospital
                                USA-041372 - USA-041374
263    263                      2015-10-14 Email from Leonard to Cruz re aliens being coached to claim abuse allegations
                                USA-041375
264    264                      2016-11-01 Memorandum from Cutright to Beeson re Brian A. Terry Station Holding Facility
                                Compliance Evaluation
                                USA-1639514 - USA-1639517
265    265                      2016-04-12 Email from Molaison to Marroquin + others re UAC held over 72 hours (Juvee held over 5
                                days)
                                USA-506464 - USA-506465
266    266                      2016-04-19 Email from Marroquin to Hand & others re Flores Juvenile Detention Compliance Review-
                                AJO Station
                                USA-420811
267    267                      2016-02-02 Memorandum from Kerlikowske to Distribution re Compliance on Flores Order - Juvenile
                                Detentions
                                USA-420812 - USA-420814
268    268                      2016-04-12 USBP UAC 24hour TIC Trigger Report
                                USA-469204 - USA-469209
269    269                      2016-05-09 USBP UAC 24hour TIC Trigger Report
                                USA-458474 - USA-458481
270    270                      2016-05-26 USBP UAC 24hour TIC Trigger Report
                                USA-463291 - USA-463300
271    271                      2016-04-15 Email from Marroquin to TCC-Juvenile Processing re e3DM logs and details
                                USA-460986
272    272                      2016-04-18 Email from Marroquin to ACF Orrdus_Intake and TCC Juvenile Processing re Minor with
                                Chicken Pox
                                USA-461243
273    273                      2016-05-20 Email from Roberts to Marroquin re ICE Complaint that alien with severe blisters denied
                                medical request
                                USA-031935 - USA-031937
274    274                      2016-03-17 Email from Marroquin to DeFreitas re compliance with posters and video loops re how
                                detainees can file a complaint
                                USA-506354
275    275                      2015-12-09 Email from Sanchez to Mantica re Declined Pregnant Female needs placement
                                USA-028224 - USA-028225
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 38 of 58

276    276                      2016-04-13 Email from Marroquin to Hillman re Flores Compliance Review re Room Temperature
                                USA-608328 - USA-608329
277    277                      2016-03-09 Email from Marroquin to DeFreitas re UAC held over 72 hours
                                USA-506546 - USA-506547
278    278                      2015-11-27 Email from Juv Placement to Tucson Secure Communities & TCC Juvenile Placement re
                                Family Unit (mother and child in custody for 3 days - move them by Noon)
                                USA-022173
279    279                      2015-11-05 Email from Marroquin to TCC-Juvenile Processing re Holding Juvenile for interviews that
                                have been processed
                                USA-083046
280    280                      2016-05-06 Email from Hyink to Marroquin re transportation of children and child seats
                                USA-601762 - USA-601764
281    281                      2016-05-23 Email from Marroquin to Billard re Pre-Inspection of Detention Facilities (ALL UACs
                                (OTMss and Mexican) must speak to the Consulate)
                                USA-482720 - USA-482722
282    282                      2016-05-22 Memorandum from Cutright to Beeson re Casa Grande Station Holding Facility Compliance
                                Evaluation
                                USA-1438773 - USA-1438774
283    283                      2016-05-21 Email from Marroquin to TCC Juvenile Processing re Juvenile Supplies (proper use)
                                USA-457697
284    284                      2016-05-21 Email from Marroquin to TCC Juvenile Processing re Baby Food in Freezer - do not
                                rummage or disorganize
                                USA-457703
285    285                      2016-04-17 Email from Marroquin to TCC Juvenile Processing re Baby Food and Formula…do not allow
                                detainees to handle baby bottles and formula
                                USA-461115
286    286                      2016-05-06 Email from Willits to Marroquin re crowded food room
                                USA-608407
287    287                      2016-04-15 Email from Marroquin to Mercer re need to restock juvenile foods
                                USA-606582
288    288                      2016-05-13 Email from Lopez to Marroquin re Nogales Detention Pictures
                                USA-608822
289    289                      2016-04-28 Email from Marroquin to PHO, Juv Placement and Tucson secure Communities re ok to not
                                transport anyone to Tucson due to hosting an event and no aliens in custody
                                USA-466070
290    290                      2016-05-13 Email from Lockwood to Marroquin re Detention Compliance Checklist for Douglas (no
                                access to shower for detainees)
                                USA-608361
291    291                      2016-05-23 Email from Marroquin to Hillman re Pre-Inspection of Detention Facilities - to catch up on
                                requirements
                                USA-608673 - USA-608675
292    292                      2016-04-14 Email from Hillman to Allen re Flores Compliance Review-AJO Station and OIG inspections
                                and Leonard’s directive
                                USA-420815 - USA-420816
293    293                      2016-05-02 Email from Hillman to Marroquin re Leonard’s re compliance evaluation of TCA detention
                                USA-608397

294    294                      2016-05-12 Email from Marroquin to Duenes re forwarding detention facility checklist for external
                                inspections only
                                USA-606567
295    295                      2016-05-10 Email from Marroquin to Douglas BP-SBPA re forwarding detention facility checklist for
                                external inspections only
                                USA-605038
296    296                      2016-05-12 Email from Martinez to Marroquin re Detention Compliance Checklist for Douglas 2
                                deficiencies
                                USA-607891
297    297                      2016-02-08 Email from Hand to Marroquin re Tucson Sector Facility Operations Contract Services SOW
                                USA-609111 - USA-609112

298    298                      2016-05-23 Email from Hillman to Marroquin re 5-22-16 Casa Grande AAR
                                USA-608663
299    299                      2016-05-23 Email from Marroquin to Davison re 5-22-16 Casa Grande AAR
                                USA-608658 - USA-608662
300    300                      2016-05-02 Email from Marroquin to Lopez re Juvenile Compliance Inspections Leonard has requested
                                compliance evaluations
                                USA-505367
301    301                      2016-04-25 Email from Marroquin to Hillman forwarding Access Control Checklist for Juvenile
                                Detention Compliance
                                USA-608382 - USA-608384
302    302                      2016-04-19 Email from Hand to Marroquin re review of Juvenile Detention Compliance Checklist
                                USA-608309 - USA-608314
303    303                      2016-05-23 Email from Marroquin to Carlson re 20 required mats for Sonoita
                                USA-506314
304    304                      2016-05-02 Email from Marroquin to Hillman re to AJO Juvenile Detention Compliance Evaluation
                                USA-608385
305    305                      2016-04-25 Email from Hillman to Marroquin re AJO Juvenile Detention Compliance Evaluation edits
                                USA-608378 - USA-608380
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 39 of 58

306      306                    2016-05-23 Email from Marroquin to Davison re Sonoita Detention Facilities Compliance Evaluation and
                                attchment
                                USA-608667 - USA-608669
307      307                    2016-05-23 Memorandum from Cutright to Beeson re Casa Grande Station Detention Facility
                                Compliance Evaluation
                                USA-1639499 - USA-1639501
308      308                    2016-07-05 Memorandum from Cutright to Beeson re Casa Grande Station Detention Facility
                                Compliance Re-Evaluation
                                USA-1639502 - USA-1639503
309      309                    2015-11-03 Email from Hecht to Lopez re main policies for Interviewing Juveniles
                                USA-1286612
310      310                    2016-10-18 Memorandum from Cutright to Beeson re Casa Grande Station Detention Compliance
                                Evaluation
                                USA-1639491 - USA-1639492
311      311                    2016-04-19 Memorandum from Marroquin to Leonard re Juvenile Detention Compliance - Flores v. Reno
                                USA-608319 - USA-608320

312      312                    2016-05-19 Memorandum from Cutright to Beeson re Douglas Station Detention Facility Compliance
                                Evaluation
                                USA-1639510 - USA-1639511
313      313                    2016-05-12 Memorandum from Hillman to Beeson re Nogales Detention Facility Compliance Evaluation
                                USA-608709 - USA-608710

314      314                    2016-10-18 Memorandum from Cutright to Beeson re Nogales Station Detention Facility Compliance
                                Evaluation
                                USA-1639524 - USA-1639526
315      315                    2016-10-11 Memorandum from Cutright to Beeson re Sonoita Station Detention Facility Compliance
                                Evaluation
                                USA-1639537 - USA-1639538
316      316                    2016-05-19 Memorandum from Cutright to Beeson re Brian A. Terry Station Detention Facility
                                Compliance Evaluation
                                USA-1639520 - USA-1639521
317      317                    2016-10-28 Print-out from e3DM Intake History
318      318                    Undated Hand drawing with 2 blocks labeled J + B
319      319                    2016-10-28 Subject Activity Log
320      320                    Chapter 10 Environmental Health, Standards for Health Services Correctional Institutions [BOOK
                                EXCERPT]
321   ***OBJ***                 2013-10-00 Cohen, Valley Fever Outbreak in CA prisons leads to Exclusion/Transfer Order ,
                                Correctional Law Reporter, Vo. 25, No. 3 pp 33-48
322      322                    2004-00-00 Performance-Based Standards for Adult Local Detention Facilities , ACA, 4th ed.
                                No Bates
323      323                    2013-00-00 Thermal Environmental Conditions for Human Occupancy , ANSI/ASHRAE Standard No.
                                55-2013
                                No Bates
324      324                    2015 Indoor Environmental Quality - Temperatures and Occupancy Settings , CDC,
                                http://www.cdc.gov/niosh
325      325                    2017-06-20 Thermal Comfort for Office Work , Canadian Centre for Occupational Health & Safety,
                                http://www.ccohs.ca/
326      326                    2017 Specifications on MGI Products , Acorn Eng’g Co., Toilets
327      327                    Undated Specifications on Stainless Steel Sink/Toilet Combination Fixtures , Texas Correctional
                                Industries
328      328                    2017-11-03 Declaration of Frank Duarte
329      329                    2012-02-16 Statement of Work (SOW) for Tucson Sector Facility Operations Contract Services
                                No Bates
330      330                    2017-05-24 Memorandum from Chavez to Ethel re Douglas Station Holding Facility Compliance
                                Evaluation
                                No Bates
331      331                    2011-10-04 Testimony of Michael J. Fisher, Chief, US. Border Patrol, U.S. Customs & Border
                                Protection , Before the House Committee on Homeland Security, Subcommittee on Border and Maritime
                                Securit y, http:www.dhs.gov/ news/2011/10/04/written-testimnoy-cbp-house-homeland-security-
                                subcommittee-border-and maritime
332      332                    2016-02-24 Declaration of Justin Bristow
                                ECF No. 199
333      333                    2016-05-13 Declaration of Justin Bristow
                                ECF No. 208-4
334      334                    Undated e3 Detention Module (e3DM) Comprehensive Training Guide
                                USA-013032 - USA-013054
335      335                    Undated Cell Reporting (Amenity Report Functions of the e3DM)
                                USA-012880
336      336                    Undated Column Name/Definition Sheet
                                USA000700
337      337                    2017-04-07 G. Allen Deposition
338      338                    2016-07-14 G. Allen Deposition and Errata
339      339                     2017-12-15 M. Bandemer Deposition
340      340                    2016-11-29 P. Beeson Deposition
341      341                    2016-08-12 J. Bristow Deposition
342      342                    2018-01-12 R. Bryce Deposition
343      343                    2016-08-12 A. Butler Deposition
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 40 of 58

344      344                    2017-04-05 G. Carrasco Deposition
345      345                    2017-09-14 C. DeFreitas Deposition
346      346                    2017-12-19 J. Goldenson Deposition
347      347                    2018-01-04 P. Harber Deposition
348      348                    2017-08-23 R. Leonard Deposition
349      349                    2017-08-21 E. Marroquin Deposition
350      350                    2017-02-08 J. Quintana-Ortega Deposition
351      351                    2017-01-13 S. Ramos Deposition
352      352                    2017-12-05 D. Skipworth Deposition
353      353                    2016-08-12 G. Talton Deposition
354      354                    2016-11-21 A. Trindade Deposition
355      355                    2018-01-05 E. Vail Deposition
356      356                    2016-09-20 R. Scott Deposition (Flores v. Johnson , Case No. CV-85-4544)
357      357                    2016-09-22 M. Martinez Deposition (Flores v. Johnson , Case No. CV-85-4544)
358      358                    2016-09-23 M. Padilla Deposition (Flores v. Johnson , Case No. CV-85-4544)
359      359                    2016-09-27 P. Beeson Deposition (Flores v. Johnson , Case No. CV-85-4544)
360      360                    2017-11-03 Expert Report of Diane Skipworth and attachments
361      361                    2017-11-06 Expert Report of Philip Harber, MD and attachments
362      362                    2017-12-30 Expert Report of Philip Harber, MD -Rate of Compensation Supplement and attachments
363      363                    2017-11-06 Expert Report of Richard S. Bryce and attachments
364      364                    2017-09-22 Expert Report of Eldon Vail and attachments
365      365                    2017-12-19 Expert Report of Eldon Vail - Errata to Vail 9-22-2017 Opening Report
366      366                    2017-09-22 Expert Report of J. Goldenson and attachments
367      367                    2017-09-22 Expert Report of M. Bandemer and attachments
368      368                    2018-05-11 Expert Supplemental Bandemer Report and attachments
369      369                    2017-11-20 Expert Reply Report of E. Vail with attachments
370      370                    2017-11-20 Expert Reply Report of J. Goldenson with attachments
371   ***OBJ***                 Patent Protection and Affordable Care Act - Wikipedia - ACA, https://en.wikipedia.org/wiki/Patent
372      372                    USBP Strategic Plan 2012-2016 (web)
373      373                    Standards for Immigration Detention Facilities, 6 C.F.R. §§ 115.10-115.95 (2017)
374      374                    Standards for DHS Holding Facilities, 6 C.F.R. § 115.110 (2017)
375      375                    2016-11-10 Time In Custody Report
                                Defs.’ P.I. Ex. 5
376      376                    2016-05-00 GAO-16-514 Immigration Detention: Add’l Actions Needed to Strengthen Mgm’t of short-
                                term Facilities, Report to Ranking Member, Committee on Homeland Security
377      377                    2016-05-27 Email from Speaker to USBP Audit Team re: GAO Report No. 16-514
                                USA-898862 - USA-898863
378      378                    2015-05-27 Email from Bristow to Strange re GAO Final Report GAO-16-514
                                USA-898862 - USA-898863
379      379                    Undated Station Abbreviations
                                USA002184
380      380                    2016-12-02 Defs.’ Motion for Reconsideration
                                ECF No. 252
381      381                    2016-12-22 Defs.’ Reply ISO (ECF No. 252) Motion for Clarification
                                ECF No. 257
382      382                    Ariz. Admin Code §§ R-25-101(31) and R9-25-502§
383      383                    Ariz. Revised Statute §§ 32-2531
384      384                    2016-05-05 Email from Rodriguez to Hyink re AJO Detainee Rosales Sanchez Medical
                                USA-1478884 - USA-1478887
385      385                    2016-05-05 Memorandum from Beeson to Vanterpod re AJO Detainee Rosales Sanchez Medical
                                USA-1478885
386      386                    2016-04-17 Email from Neal to Stgermain re TCC agent medical
                                USA-1529820 - USA-1529821
387   ***OBJ***                 2017-00-00 AAOS Lecture, Emergency Care & Transportation of the Sick & Injured , Chapter 4, Injured
                                 USA-1629126 - USA-1629247 [NATIVE]

388      388                    2017-03-01 Tucson Sector Headquarters (SHO) Standard Operating Procedures (SOP), Review Checklist
                                USA-1639331 - USA-1639371

389      389                    2016-10-27 Memorandum from Cutright to Beeson re Willcox Station Detention Facility Compliance
                                Evaluation
                                USA-1639549 - USA-1639552
390      390                    Undated Tucson Sector Organization Chart
                                USA-1654932
391      391                    Undated Sector Med. Organization Chart
                                USA-1654931
392      392                    Undated Organizational Chart
                                USA-1654926
393      393                    2015-2016 TAR medical records (not unitized)
                                002213 - 005990
394      394                    2014-2015 BP OSHA Records FY14-15 [Password Protected]
                                USA011474 - USA011564
395      395                    2015-2016 EPCR Medical Records 2015-2016
                                006722 - 011473
396      396                    CBP Occupational Safety & Health Handbook [Full Book]
                                USA-1638824 - USA-1639101
397      397                    CBP Occupational Safety & Health Handbook [Excerpt Chptr. 30]
                                USA-1639034 - USA-1639045
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 41 of 58

398    398                      2016-03-28 Directive for Updated TB Exposure Control Program & Checklist
                                USA-1639331 - USA-1639371
399    399                      2016-2017 Log of Medical Referrals [NATIVE]
                                USA-1640846
400    400                      2017-07-25 Email re Medical Screening Functionality in E3, Revised TEDS Standard
                                USA-1643529 - USA-1643530
401    401                      2016-2017 Log of Medical Referrals [NATIVE]
                                USA-1650401
402    402                      2016-2017 Log of Medical Referrals [NATIVE]
                                USA-1652148_native
403    403                      2016-2017 Log of Medical Referrals [NATIVE]
                                USA-1652182_native
404    404                      2014-11-05 Memorandum from Chief to Commissioner re Suicide Prevention in Detention Facilities
                                [REDACTED]
                                USA000039 - USA000043
405    405                      2007-11-09 Memorandum from Chief to All Chief Patrol Agents re Policy for Encounters with Injured
                                Subjects [REDACTED]
                                USA000044 - USA000047
406    406                      2014-08-13 Memorandum from Chief to All Chief Patrol Agents re Implementation of the Standards to
                                Prevent, Detect, and Respond to Sexual Abuse and Assault in CBP Holding Facilities [REDACTED]
                                USA000051 - USA000057

407    407                      2014-01-29 Memorandum from Chief to All Chief Patrol Agents re MedPAR & Pharmacy Benefits for
                                Aliens in BP Custody [REDACTED]
                                USA000123 - USA000130
408    408                      2007-11-09 Memorandum from Chief to All Chief Patrol Agents re Policy for Encounters with Injured
                                Subjects [REDACTED]
                                USA000143 - USA000145
409    409                      2012-11-00 911 Emergencies TCC - Procedure
                                USA000153
410    410                      2012-08-00 Abandoned Medication and the Administering of Medication to Detainees
                                USA000154
411    411                      2012-10-01 Interim Guidelines for the Custody of Injured Subjects
                                USA000162 - USA000163
412    412                      2007-12-7 Memorandum from Chief Patrol Agent to Patrol Agents in Charge re Policy for Encounters
                                with Injured Subjects [REDACTED]
                                USA000346 - USA000349
413    413                      2014-11-05 Memorandum from Chief to All Chief Patrol Agents re Detainee Suicide Prevention
                                Awareness [REDACTED]
                                USA000350 - USA000355
414    414                      2015 Spreadsheet of Detainee Medical Referrals for Injury, illness, medical attention
                                USA002187 - USA002212
415    415                      Undated Nat’l Commission on Correctional Health Care, When correctional health administrators need
                                assistance, they turn to NCCHC , https://www.ncchc.org/ accreditation-facility-services
416    416                      Undated Nat’l Commission on Correctional Health Care, Standards: A framework for quality,
                                https://www.ncchc.org/standards
417    417                      1998-02-00 Tulsky, et al, Screening for Tuberculosis in Jail and Clinic Follow-Up after Release , Am J.
                                Public Health Vol. 88 No.2 pgs. 223-26
418    418                      2017 Acorn Engr’g Stainless Steel Security, Penal Ware Prison Fixtures (Web),
                                https://www.acorneng.com/security-plumbing-fixtures
419    419                      2013 ANSI-ASHRAE Standard 55-2013, Thermal Environmental Conditions for Human Occupancy,
                                ANSI/ASHRAE Standard 55-2013
                                No Bates
420    420                      Undated APHA Standard - Standards for Health Services in Correctional Institution s, Chptr
                                10_Environmental Health [EXCERPT] [Defendants Copy]
                                No Bates
421    421                      Undated APHA Standard - Standards for Health Services in Correctional Institutions, Chptr
                                10_Environmental Health [EXCERPT]
422    422                      2017-11-08 Body Wipes Co_Dual Wet & Dry Body Wipes (web),
                                https://www.bodywipecompany.com/product-category/dual-wet-dry-body-wipe
423    423                      2017-11-08 CCHOS_Thermal Comfort for Office Work OSH Answers (web),
                                https://www.ccohs.ca/oshanswers/phys_agents/thermal_comfort.html
424    424                      2017-11-08 CDC - Indoor Environmental Qualityerature and Occupancy Settings,
                                https://www.cdc.gov/niosh/topics/indoorenv/temperature.html
425    425                      2017-11-08 Diaper Size Guide (web), http://diaper-sizes.org/
426    426                      2000 DRI Dietary Reference Intakes: Application in Dietary Assessment, http://nap.edu/9956
427    427                      2013 FDA Food Code
428    428                      2009-10-06 ISSA Cleaning Industry Management Standards, www.issa.com/standard
429    429                      2017-11-08 Stainless Steel Sink, Toilet & Shower Combination Fixtures, Tex. Correctional Industries,
                                http://www.tci.tdcj.texas.gov/products/metal/toilet/stainlessteelsinktoilet.aspx
430    430                      2016-00-00 Janitorial Service Agreement
                                012160 - 012299
431    431                      2015-06-10 CBP Service Level Agreement
                                USA-872741 - USA-872821
432    432                      2012-02-16 Statement of Work (SOW) for Tucson Sector Facility Operations Contract Services
                                USA-1448697 - USA-1448721
433    433                      2016-10-28 Memorandum from Cutright to Beeson re Ajo Station Compliance Evaluation
                                USA-1639482 - USA-1639483
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 42 of 58

434    434                      2017-05-03 Memorandum from Chavez to Grijalva re Ajo Station Holding Facility Compliance
                                Evaluation
                                USA-1639484 - USA-1639485
435    435                      2017-05-24 Memorandum from Chavez to Grijalva re Ajo Station Holding Facility Compliance
                                Evaluation
                                USA-1639486
436    436                      2017-06-08 Memorandum from Chavez to Hyatt re Brian A. Terry Station Holding Facility Compliance
                                Evaluation
                                USA-1639522 - USA-1639523
437    437                      2017-03-16 Email and Memorandum from Chavez to Geoffroy re Sonoita Station Detention Facility
                                Compliance Evaluation
                                USA-1639539 - USA-1639541
438    438                      2016-05-24 Memorandum from Cutright to Beeson re Sonoita Station Detention Facility Compliance
                                Evaluation
                                USA-1639542 - USA-1639543
439    439                      2016-11-02 Memorandum from Cutright to Beeson re Tucson Coordination Center Facility Compliance
                                Evaluation
                                USA-1639544
440    440                      2017-05-03 Memorandum from Chavez to Allen re Tucson Coordination Center Facility Compliance
                                Evaluation
                                USA-1639545 - USA-1639546
441    441                      2016-05-17 Memorandum from Cutright to Beeson re Tucson Coordination Center Detention Facility
                                Compliance Evaluation
                                USA-1639547 - USA-1639548
442    442                      2017-05-02 Memorandum from Chavez to Dikman re Willcox Station Holding Facility Compliance
                                Evaluation
                                USA-1639553 - USA-1639555
443    443                      2016-05-24 Memorandum from Cutright to Beeson re Willcox Station Detention Facility Compliance
                                Evaluation
                                USA-1639556 - USA-1639557
444    444                      2017-07-14 AJO Repair Log [NATIVE]
                                USA-1640402
445    445                      2016-2017 Processing Area Cleaning Log
                                USA-1641942 - USA-1641982
446    446                      2017-09-00 Douglas Repair Log [NATIVE]
                                USA-1641990
447    447                      Undated CBP Performance Work Statement - Custodial & Grounds Maintenance
                                USA-1641992 - USA-1642018
448    448                      2016-2017 CBP Custodial & Grounds Schedule B Pricing Tables
                                USA-1650448 - USA-1650453
449    449                      2017 Purchase Card Transaction Worksheet (WCX)
                                USA-1651926 - USA-1651934
450    450                      2017-02-15 Service Agreement (Custodial & Cleaning)
                                USA-1652168 - USA-1652177
451    451                      2016-03-14 DHS OIG & Office of Inspection Addendum to Investigate Summary
                                USA-1652579 - USA-1652582
452    452                      2017-09-00 Amenity Report Data [NATIVE]
                                USA-1654912
453    453                      Undated Unfunded Requirement Justification Form
                                006377 - 006378
454    454                      2003-11-01 USBP Facilities Design Guide
                                USA-916930 - USA-917945
455    455                      2015 Final Commissioner Letter (TEDS replacement page)
                                USA-006721
456    456                      2015-06-17 Email from E. Bustamantes to C. DeFreitas re Daily Star Story re mistreatment
                                USA-508139 - USA-508141
457    457                      2015-08-21 Email from Davison to DeFreitas re Soap Dispensers
                                USA-012518 - USA-012541
458    458                      2015-08-26 Email Lawson to Widner and Hecht re detention videos
                                USA-1290764
459    459                      2015-08-27 Email from DeFreitas to TCC-SOS re Lawsuit/Site Visits
460    460                      2015-09-04 Email from Pedregon to Agents re ACLU Nogales Station Visit
                                USA-605655-USA-605660
461    461                      2015-09-07 Email from Espara to DeFreitas re Delivery of Soap Dispensers
                                USA-012027
462    462                      2015-09-08 Email from Allen to Hecht re ACLU Visits
                                USA-450508 - USA-450509
463    463                      2015-09-11 Email from Roberts to Frederick re Family Units at the TCC
                                USA-141552
464    464                      2015-09-12 Email from Ondrejcak to Bradley re Detention Processing (blankets and visits)
                                USA-1540844
465    465                      2015-09-18 Email from Leonard to Scanlon re U.S. Civil Rights Comm’n Report
                                USA-839585
466    466                      2015-11-04 Email from Qualia to List re Jane Doe Litigation visits
                                USA-1406035
467    467                      2015-11-29 Email from Bradley to List re DOJ Doe Litigation visits (Nogales)
                                USA-1519015 - USA-1519016
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 43 of 58

468    468                      2015-11-30 Email from Allen to DeFreitas re Back-up at TCC for removal of detainee before DOJ
                                litigation visit
                                USA-370946
469    469                      2015 Holding Room Checklist TCC July-October 2015
                                USA001858 - USA001957
470    470                      2016-05-19 Memorandum from Cutright to Beeson re Nogales Station Detention Facility Compliance
                                Evaluation
                                USA-1639533 - USA-1639536
471    471                      2016-05-27 Email from Hecht to Sherman & Widner re A-File found when preparing for ACLU visits
                                USA-1341285

472    472                      2016-10-18 Memorandum from Cutright to Beeson re Nogales Station Holding Facility Compliance
                                Evaluation
                                USA-1639524 - USA-1639526
473    473                      2016-11-01 Memorandum from Cutright to Beeson re Douglas Station Holding Facility Compliance
                                Evaluation
                                USA-1639504 - USA-1639509
474    474                      2016-11-16 Email from Lopez to DeFreitas re Nogales Mat Cell Capacity
                                USA-1652149
475    475                      2017-01-30 Memorandum from Chavez to Jeffreys re Casa Grande Station Detention Facility
                                Compliance Evaluation
                                USA-1639493 - USA-1639494
476    476                      2017-03-02 Memorandum from Chavez to Hecht re Nogales Border Patrol Station Holding Facility
                                Compliance Report
                                USA-1639527 - USA-1639528
477    477                      2017-03-02 Memorandum from Chavez to Hecht re Nogales Border Patrol Station Holding Facility
                                Follow-up Compliance Evaluation
                                USA-1639529 - USA-1639530
478    478                      2017-05-24 Memorandum from Chavez to Jefffreys re Casa Grande Station Detention Facility
                                Compliance Evaluation
                                USA-1639495 - USA-1639498
479    479                      2017-08-07 Memorandum from Chavez to Scanlon re Willcox Station Holding Facility Compliance
                                Evaluation
                                USA-1652178 - USA-1652179
480    480                      2017-05-24 Memorandum from Chavez to Ethel re Douglas Station Holding Facility Compliance
                                Evaulation
                                USA-1639512 - USA-1639513
481    481                      Undated Casa Grande dimensions (Hand Drawing)
                                USA000587 - USA000591
482    482                      Undated Douglas Cell Dimensions (Hand Drawing)
                                USA-000592 - USA-000599
483    483                      2016-12-01 Detention Center Janitorial Checklist
                                USA-1642557
484    484                      2015-06-10 thru 2015-09-28 e3DM Detention Data [NATIVE]
                                USA-000653;USA-000699
485    485                      2015-01-01 thru 2015-06-09 e3DM Detention Data [NATIVE]
                                USA-012090
486    486                      2015-09-29 thru 2016-08-31 e3DM Detention Data [NATIVE]
                                USA-012091 - USA-012092
487    487                      2016-11-18 thru 2017-02-06 e3DM Detention Data [NATIVE]
                                USA-1473181
488    488                      2017-02-07 thru 2017-05-06 e3DM Detention Data [NATIVE]
                                USA-1627257
489    489                      2017-05-08 thru 2017-05-31 e3DM Detention Data [NATIVE]
                                USA-1628268
490    490                      2016-09-01 thru 2016-11-17 e3DM Detention Data [NATIVE]
                                USA-1639559
491    491                      2017-06-01 thru 2017-08-31 e3DM Detention Data [NATIVE]
                                USA-1652185
492    492                      2017-06-01 thru 2017-09-01 e3DM Detention Data [NATIVE]
                                USA-1660569
493    493                      2017-09-01 thru 2017-11-30 e3DM Detention Data [NATIVE]
                                USA-1660570
494    494                      2017-12-01 thru 2018-02-28 e3DM Detention Data [NATIVE]
                                USA-1664998
495    495                      2018-03-01 thru 2018-05-31 e3DM Detention Data [NATIVE]
                                USA-1665000
496    496                      2018-06-01 thru 2018-08-31 e3DM Detention Data [NATIVE]
                                USA-1665002
497    497                      2018-09-01 thru 2018-11-30 e3DM Detention Data [NATIVE]
                                 USA-1665004
498    498                      2018-12-01 thru 2019-02-28 e3DM Detention Data [NATIVE]
                                USA-1665006 - USA-1665008
499    499                      2019-03-01 thru 2019-05-31 e3DM Detention Data
                                (to be produced by Defendants)
500    500                      2019-06-01 thru 2019-08-31 e3DM Detention Data
                                (to be produced by Defendants)
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 44 of 58

501      501                    2015-10-01 thru 2016-11-30 Amenity Report Data [NATIVE]
                                USA-168380 - USA-168386
502      502                    2016-11-08 thru 2016-11-18 Amenity Report Data [NATIVE]
                                USA-1473178 - USA-1473179
503      503                    2017-02-07 thru 2017-05-07 Amenity Report Data [NATIVE]
                                USA-1627256
504      504                    2017-05-08 thru 2017-05-31 Amenity Report Data [NATIVE]
                                USA-1628267
505      505                    2016-11-17 thru 2016-11-17 Amenity Report Data [NATIVE]
                                USA-1639558
506      506                    2017-06-01 thru 2017-08/31 Amenity Report Data [NATIVE]
                                USA-1652184
507      507                    2017-09-01 thru 2017-11-30 Amenity Report Data [NATIVE]
                                USA-1660568
508      508                    2017-12-01 thru 2018-02-28 Amenity Report Data [NATIVE]
                                USA-1664997
509      509                    2018-03-01 thru 2018-05-31 Amenity Report Data [NATIVE]
                                USA-1664999

510      510                    2018-06-01 thru 2018-08-31 Amenity Report Data [NATIVE]
                                USA-1665001
511      511                    2018-09-01 thru 2018-11-30 Amenity Report Data [NATIVE]
                                USA-1665003
512      512                    2018-12-01 thru 2019-02-28 Amenity Report Data [NATIVE]
                                USA-1665005
513      513                    2019-03-01 thru 2019-05-31 Amenity Report Data [NATIVE]
                                (to be produced by Defendants)
514      514                    2019-06-01 thru 2019-08-31 Amenity Report Data [NATIVE]
                                (to be produced by Defendants)
515      515                    e3DM Action Code and Description List
                                USA-1639560
516      516                    2012-04-24 Memorandum from M. Fisher to All Chief Patrol Agents & Div. Chiefs re Use of the e3
                                Juvenile Detention Module
                                USA013028 - USA013029
517      517                    2012-09-24 Memorandum from M. Fisher to All Chief Patrol Agents & Div. Chiefs re Use of the e3
                                Detention Module
                                USA013030
518      518                    2013-10-08 Memorandum from M. Fisher to All Chief Patrol Agents & Div. Chiefs re Use of the
                                Updated e3 Detention Module
                                USA013031
519      519                    2015-10-16 Memorandum from M. Fisher re Reno v. Flores Compliance
                                USA013055 - USA013056
520      520                    Flores Compliance Training (Juveniles)
                                USA013057 - USA013074
521      521                    2015-12-23 Memorandum from R. Vitiello to All Chief Patrol Agents & Dir. Chiefs re Mandatory Use of
                                the UAC Placement Referral Form in e3DM
                                USA013075 - USA013077
522      522                    U.S. B.P. Enforcement Systems Division, Training to Complete Initial Placement Referral Form (FOJC
                                Notification Form) in e3DM
                                USA013078 - USA013097
523   ***OBJ***                 Calculations, based on e3DM data, of detainee occupancy at CBP stations at points in time, presented in
                                aggregate, by station, and by cell within each station
524   ***OBJ***                 Calculations, based on e3DM data, of each detainee’s length of detention by CBP, presented in aggregate,
                                by station, and by cell within each station over time
525   ***OBJ***                 Calculations, based on e3DM data, of distribution of provisions, e.g., mats, food, and other articles, to
                                detainees at CBP stations, presented in aggregate, by station, and by cell within each station over time

526   ***OBJ***                 Calculations, based on e3DM data, of time between distribution of provisions to detainees at CBP
                                stations, presented in aggregate, by station, and by cell within each station over time
527   ***OBJ***                 Calculations, based on e3DM data, of execution of actions, e.g., medical screening, during detention
                                events at CBP stations, presented in aggregate, by station, and by cell within each station over time
528   ***OBJ***                 Calculations, based on e3DM data, of the time between actions during detention events at CBP stations,
                                presented in aggregate, by station, and by cell within each station over time
529   ***OBJ***                 Summaries of e3DM data showing amenity conditions within CBP stations, presented in aggregate, by
                                station, and by cell within each station over time
530   ***OBJ***                 Calculations, based on e3DM data, of capacity of CBP stations, presented in aggregate, by station, and by
                                cell within each station
531   ***OBJ***                 Summaries of e3DM data showing group detention events, presented over time in aggregate, and by
                                station
532   ***OBJ***                 Summaries of e3DM data showing each detainee’s “path” (i.e. series of actions and timing and location
                                of detention from arrest to disposition) through CBP detention, presented in aggregate and by station over
                                time
533   ***OBJ***                 Summaries of e3DM data combining data parameters
534   ***OBJ***                 Summary of Hold Room Capacity Data
535   ***OBJ***                 2016-11-29 Rachel Calderson De Hilgado Autopsy Report
                                PDOE_GOLD000001 - PDOE_GOLD000007
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 45 of 58

536   ***OBJ***                 2016-12-20 Marizco, Guatemalan Detainee Who Died in Arizona Died From Blood Clots , Fronteras
                                PDOE_GOLD000008 - PDOE_GOLD000010

537      537                    2006-07-07 Prevention & Control of Tuberculosis in Correctional & Detention Facilities :
                                Recommendations from CDC
                                PDOE_GOLD000011 -PDOE_GOLD000079
538      538                    Excerpts from Prison Care Chapter 2 - Medical Care, Part 1
                                PDOE_GOLD000080 - PDOE_GOLD000092
539      539                    Excerpts from Prison Care Chapter 2 - Medical Care, Part 2
                                PDOE_GOLD000093 - PDOE_GOLD000107
540      540                    Excerpts from Prison Care Chapter 2 - Medical Care, Part 3
                                PDOE_GOLD000108 - PDOE_GOLD000116
541   ***OBJ***                 Forensic Toxicology Report for Raquel Calderon-de Hidalgo
                                PDOE_GOLD000117 - PDOE_GOLD000119
542      542                    2010 Correctional Health Care, Screening, Sick Call & Triage , NCCHC
                                PDOE_GOLD000120 - PDOE_GOLD000122
543      543                    2006-07-07 Prevention & Control of Tuberculosis in Correctional & Detention Facilities:
                                Recommendations from CDC
                                PDOE_GOLD000123 - PDOE_GOLD000191
544      544                    2014 Final Report - Office of Fin. Mgmt. Analysis of Statewide Adult Correctional Needs & Costs
                                PDOE_GOLD000192 - PDOE_GOLD000283
545      545                    CDC Guidelines for Screening for TB Infections & Disease
                                PDOE_GOLD000284 - PDOE_GOLD000291
546      546                    2003-10-17 CDC - Methicillin-Reistabt Staphylococcus aureus Infections in Correctional Facilities, GA,
                                CA & Tex. (2001-2003)
                                PDOE_GOLD000292 - PDOE_GOLD000297
547   ***OBJ***                 2013 Valley Fever Outbreak in CA Prisons Leads to Exclusion/Transfer Order, Correctional L.R.
                                PDOE_GOLD000298 - PDOE_GOLD000300
548      548                    2015-09-00 Site Inspection Notes
                                PDOE_VAIL000001 - PDOE_VAIL000017
549      549                    2016-11-07 Site Inspection Notes
                                PDOE_VAIL000018 - PDOE_VAIL000030
550      550                    Undated Core Jail Standards , American Correctional Ass’n (ACA)
                                PDOE_VAIL000031 - PDOE_VAIL000086
551      551                    Undated Performance-Based Standards for Adult Local Detention Facilities , Am. Correctional Ass’n
                                (ACA) (4th ed.)
                                PDOE_VAIL000087 - PDOE_VAIL000105
552      552                    2007 Jail Standards & Inspection Programs, Resource and Implementation Guide , US DOJ
                                PDOE_VAIL000106 - PDOE_VAIL000181
553      553                    2016 Performance-Based National Detention Standards 2011 , U.S. Immigration & Customs
                                Enforcement (ICE) (as modified Dec. 2016)
                                PDOE_VAIL000182 - PDOE_VAIL000636
554      554                    1988-12-00 Body of Principles for the Protection of All Persons Detention or Imprisonment , UN Gen.
                                Assem. Res. 43/173
                                PDOE_VAIL000637 - PDOE_VAIL000643
555      555                    1977 Standard Minimun Rules for Treatment of Prisoners , UN Gen Assem. Res. 663 C and Res. 2076
                                PDOE_VAIL000644 - PDOE_VAIL000657

556      556                    2016-01-08 United Nations Standard Minimum Rules for the Treatment of Prisoners (Mandela Rules) ,
                                UN Gen. Assem. Res. 70/175
                                PDOE_VAIL000658 - PDOE_VAIL000690
557      557                    2010 United Nations Rules for the Treatment of Women Prisioners (Bangkok Rules) , UN Gen. Assem.
                                Res. 2010/6
                                PDOE_VAIL000691 - PDOE_VAIL000717

558   ***OBJ***                 2012 Garcia-Guerrero, Overcrowding in prisons and tits impact on health , Rev Esp Sanid Penit 2012;
                                14: 106-113
                                PDOE_VAIL000718 - PDOE_VAIL000725
559   ***OBJ***                 2016-11-29 Raquel Calderon De Hidlago Autopsy Report
                                PDOE_VAIL000726 - PDOE_VAIL000732
560   ***OBJ***                 2016-12-08 Raquel Calderon De Hidlago Toxicology Report
                                PDOE_VAIL000733 - PDOE_VAIL000735
561   ***OBJ***                 2016-12-20 Marizco, Guatemalan Detainee Who Died in Arizona Died From Blood Clots , Fronteras
                                PDOE_VAIL000736

562      562                    Michael Bandemer/Berkeley Research Group – Summary of e3DM Findings
                                PDOE_VAIL000737- PDOE_VAIL000738
563      563                    2014-11-06 Analysis of Statewide Adult Correctional Needs & Costs , Final Report - Office of Fin. Mgmt.
                                PDOE_VAIL000739 - PDOE_VAIL000830

564   ***OBJ***                 2013 Cohen, Valley Fever Outbreak in CA Prisons Leads to Exclusion/Transfer Order , Correctional Law
                                Reporter
                                PDOE_VAIL000831 - PDOE_VAIL000833
565      565                    2015-08-14 Expert Report of E. Vail (Flores Matter)
                                PDOE_VAIL000834 - PDOE_VAIL000855
566   ***OBJ***                 2016-11-04 Declaration of Detainee No. 5 (Jeronimo Quintana-Ortega)
                                PDOE00001 - PDOE00005
567   ***OBJ***                 2016-11-04 Declaration of Detainee No. 11 (Sonia Yoland Tabora-Ramos)
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 46 of 58

568   ***OBJ***                 2016-11-00 Detainee Declarations (Pre-P.I.) Combined
                                PDOE00006 - PDOE00136
569      569                    2015 Plaintiffs Site Visit Photos - Casa Grande Station
                                PCAG000001 - PCAG000024
570      570                    2015 Plaintiffs Site Visit Photos - Douglas Station
                                PDGL000001 - PDGL0000024
571      571                    2015 Plaintiffs Site Visit Photos - Nogales Station
572      572                    2015 Plaintiffs Site Visit Photos - Tucson Station
                                PTCC000001 - PTCC000048
573      573                    2016 Plaintiffs Site Visit Photos - Naco (Brian A. Terry) Station
                                PNAC000001 - PNAC000023

574      574                    2016 Plaintiffs’ Site Visit Photos - Willcox Station
                                PWCX000001 - PWCX000020
575      575                    2016 Plaintiffs’ Site Visit Photos - Sonoita Station
                                PSON000001- PSON000017
576      576                    2016 Plaintiffs’ Site Visit Photos - Ajo Station
                                PAJO000001 - PAJO000019
577      577                    Ajo Station surveillance video screenshots and surrounding video
578      578                    Casa Grande Station surveillance video screenshots and surrounding video
579      579                    Douglas Station surveillance video screenshots and surrounding video
580      580                    Naco (Brian A. Terry) Station surveillance video screenshots and surrounding video
581      581                    Nogales Station surveillance video screenshots and surrounding video
582      582                    Sonoita Station surveillance video screenshots and surrounding video
583      583                    Tucson Station surveillance video screenshots and surrounding video
584      584                    Willcox Station surveillance video screenshots and surrounding video
585      585                    2016-05-19 Email from E. Bustamante to S. Roberts re ATEP EAST Complaint from ICE
                                USA-015373 - USA-015375
586      586                    2015-08-31 Email from J. Makin to G. Williams re Paramedic Medication Dosage (with attachments)
                                USA-189982 - USA-190015

587      587                    2016-7-12 Memorandum (DHS OIG) from S. Arrasmith to A. Oosterbaan re Summary of CBP Spot
                                Inspections June 13-24, 2016
                                USA-1652566 - USA-1652571
588      588                    2016-7-15 Memorandum (DHS OIG) from S. Arrasmith to A. Oosterbaan re INV Summary of CBP Spot
                                Inspections June 13-24, 2016
                                USA-1653755 - USA-1653760
589      589                    2016-00-00 OIG, AIG/DIG meeting -Discussion Document, CBP Detention Oversight Inspections (16-
                                058-ISP-CBP)
                                USA-1652361-USA-1652363
590      590                    Undated OIG, Casa Grande AZ - Exit Call Discussion Document, CBP Detention Oversight Inspections
                                (17-058-ISP-CBP)
                                USA-1652413
591      591                    2016-03-11 Email from R. Bushell to TCC-SBPA re Active TB Case
                                USA-474218 - USA-474220
592      592                    2017-02-09 Defendants’ Response to Plaintiffs’ Interrogatories 2nd Set, No. 22 w/Strange Declaration

593      593                    2017-08-23 Defendants’ Third Suppl. Response to Rogs [Set One]
594      594                    2016-12-14 Defendants’ Suppl Response to Rog 12 with Verification
595      595                    2016-05-08 Plaintiffs Initial Disclosures
596      596                    2017-08-09 Plaintiffs’ Supplemental Disclosures
597      597                    2017-08-10 Defendants' Supplemental Disclosures
598      598                    2016-06-29 Defendants' Repsone to Request for Admissions [Set One]
599      599                    2016-08-05 Defendants' Supplemental Responses Request for Admissions [Set one]
600      600                    2017-05-08 Plaintiffs’ Responses & Objections to Request for Admissions [Set One]
601      601                    2017-06-26 Plaintiffs’ Responses & Objections to Request for Admissions [Set Two]
602      602                    2017-08-25 Defendants' Respnses to Request for Admissions [Set Two]
603      603                    2019-05-31 Plaintiffs’ Supplemental Dislcosures
604      604                    2008-06-02 Memorandum from Aguilar to Chief Patrol Agents re Hold Rooms and Short Terms Custody
                                (public version)
605      605                    2011-10-04 Written testimony of M. Fisher, CBP before a House Homeland Security Subcommittee
                                Does the Administration Amnesty Harm or Efforts to Gain and Maintain Operational Control of the
                                Border , http://www.dhs
606      606                    2013-06-13 Boxer Amendment to Sen. Bill No. 744 (Border Security, Economic Opportunity and
                                Immigration Modernization Act ) 113th Congress (2013-2014)
607      607                    2013-09-00 H.R. 3130 (Protect Family Values at the Border Act ), 113th Congress
608   ***OBJ***                 2013-04-19 Kirsanow, Response : Comprehensive Immigration Reform Committee Meeting
609      609                    2013-12-12 Press Release, Boxer Introduces Bill to Ensure Humane Treatment at Customs and Border
                                Protection Detention Facilities , https://www.boxer.senate.gov/press/release
610      610                    2014-07-18 Transcript USCBP Commissioner R. Gil Kerlikowske’s Full Interview , NPR,
                                http://www.npr.org/2014/07/18/332286063/transcript-commissioner-kerlikowske-interview
611      611                    2014-12-31 Seghetti, Border Security: Immigration Enforcement Bewteen Ports of Entry , Congressional
                                Research Service Report 7-5700, www.crs.gov
612      612                    2015-07-00 Report to Congressional Committees, Unaccompanied Alien Children - Actions Needed to
                                Ensure Care in DHS Custody (GAO-15-521)
613      613                    2015-07-07 Humanitarian Crisis at our Border: A Review of the Gov’t Resp. to Unaccompanied Minors
                                One Year Later, Opening Statement Ranking Member Thomas Carper, Senate Committee Hearing
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 47 of 58

614      614                    2015-07-07 Statement Juan Osuna, Dir. Immigration Review USDOJ, Senate Committee Hearing, A
                                Review of the Gov’t Resp. to Unaccompanied Minors One Year Later
615      615                    2015-07-07 Statement Mark Greenberg, Acting Assistant Secty, DHHS, Senate Committee Hearing, A
                                Review of the Gov’t Resp. to Unaccompanied Minors One Year Later
616      616                    2015-07-07 Statement Philip Miller, Assistant Dir. Field Operations DHS, Senate Committee Hearing, A
                                Review of the Gov’t Resp. to Unaccompanied Minors One Year Later
617      617                    2015-07-07 Written Testimony Joseph Langlois, Assoc. Director (RAIO-DHS), Senate Committee
                                Hearing, A Review of the Gov’t Resp. to Unaccompanied Minors One Year Later
618   ***OBJ***                 2015-09-00 Pope Francis Address to Joint Session of U.S. Congress
619      619                    2014-11-20 Remarks by the President in Address to the Nation on Immigration ,
                                https://www.whitehouse.gov/the-press-office/2014/11/20/remarks-president-address-nation-immigration

620   ***OBJ***                 2015-12-00 Cantor, Special Report-Hieleras-Iceboxes in Rio Grande Sector , AIC,
                                https://www.americanimmigrationcouncil.org/research/hieleras-iceboxes-rio-grande-valley-sector
621      621                    2016-04-19 Singer, Border Security, Immigration Enforcement between Ports of Entry , Congressional
                                Research Service 7-5700, https://crsreports.congress.gov/product/pdf/R/R42138
622      622                    2017-01-18 Kandal, Unaccompanied Alien Children: An Overview , Congressional Research Service 7-
                                5700, https://crsreports.congress.gov/product/pdf/R/R43599
623      623                    2016-08-00 Statement by Secty. Johnson on Establishing a Review of Privatized Immigration Detention ,
                                DHS, https://www.dhs.gov/news/2016/08/29/statement-secretary-jeh-c-johnson-establishing-review

624      624                    2016-08-00 Review of Federal Bureau of Prisons’ Monitoring of Contract Prisons, USDOJ, Evaluation
                                & Inspection Division 16-06
625      625                    2016-08-18 Press Release, Phasing Out Our Use of Private Prisons , USDOJ,
                                https://www.justice.gov/opa/blog/phasing-out-our-use-private-prisons
626      626                    2016-08-18 Memorandum from Yates (Deputy A.G.) to Acting Director Fed. Bureau of Prisons re
                                Reducing our Use of Private Prisons, USDOJ
627   ***OBJ***                 2016-09-00 Doe v. Johnson Challenges Deplorable Conditions in CBP Detention Facilities , Nat’l Imm.
                                Law Center (NILC), https://www.nilc.org/issues/immigration-enforcement/doe-v-johnson-issue-brief/

628      628                    2018-03-18 Progress in Implementing 2011 PBNDS Standards & DHS PREA Requirements at Detention
                                Facilities , Fiscal Year 2017 Report to Congress, DHS, ICE
629      629                    2018-09-00 Memorandum from Nielsen (Secty) to Webster (Chair HSAC) re Establishment of New
                                subcommittee named CBP Families and Children Care Panel.
630      630                    2019-02-26 House Judiciary Committee Hearing Transcript re Oversight of the Trump Administration’s
                                Family Separation Policy
631      631                    2019-02-26 C. Provost (USBP) Testimony re Oversight of the Trump Administration’s Family
                                Separation Policy , House Judiciary Committee
632      632                    2019-03-06 House Committee on Homeland Security Hearing Transcript re The Way Forward on Border
                                Security
633      633                    2019-03-06 K. Nielsen (DHS) Testimony re The Way Forward on Border Security , House Committee on
                                Homeland Security
634      634                    2019-03-06 Senate Judiciary Committee Hearing Transcript re Oversight of CBP’s Response to the
                                Smuggling of Persons at the Southern Border
635      635                    2019-03-06_J. Linton MD (AAP) Testimony re Oversight of CBP ’ s Response to the Smuggling of
                                Persons at the Southern Border , Senate Judiciary Committee
636      636                    2019-03-06 K. McAleenan (CBP) Testimony re Oversight of the CBP’s Response to the Smuggling of
                                Persons at the Southern Border , before Senate Judiciary Committee
637      637                    2018-12-11 K. McAleenan (CHP) Testimony re Oversight of U.S. Customs & Borber Protection , Senate
                                Judiciary
638      638                    2018-01-16 K. Nielsen Testimony re Oversight of U.S. Customs & Borber Protection , Senate Judiciary

639      639                    2019-05-08 T. Owen, C. Provost & M. Padilla Testimony re At a Breaking Point: The Humanitarian &
                                Security Crisis at the Southern Border , Senate Judiciary
640      640                    2001-09-28 Unaccompanied Juveniles in INS Custody, Report Number I-2001-009, Executive
                                Summary, Dep’t of Justice Office of the Inspector Gen.,
                                https://oig.justice.gov/reports/INS/e0109/exec.htm
641      641                    2006-08-18 Review of Immigration and Customs Enforcement Discipline Procedures, OIG-06-57, Dep’t
                                of Homeland Security
642      642                    2008-00-00 Miller, Inspector’s Field Manual , U.S. Customs and Border Security
643   ***OBJ***                 2009-08-13 Security Policy & Procedures Handbook (HB1400-02B), U.S. Customs and Border
                                Protection, http://info.publicintelligence.net/CBP-SecurityHandbook.pdf and
                                https://publicintelligence.net/cbp-security-procedures-handbook/
644   ***OBJ***                 2009-02-00 Halfway Home: Unaccompanied Children in Immigration Custody , Women’s Refugee
                                Commission (Orrick), https://www.womensrefugeecommission.org/resources/document/196-halfway-
                                home-unaccompanied-children-in-immigration-custody
645   ***OBJ***                 2009-08-00 Seeking Protection Enduring Prosecution: The Treatment and Abuse of Unaccompanied
                                Undocumented Children in Short-Term Immigration Detention , Refugee Rights Project

646   ***OBJ***                 2010-00-00 Invisible Victims: Migrants on the move in Mexico , Amnesty International,
                                https://www.amnesty.org/en/documents/AMR41/014/2010/en/
647      647                    2012-2016 Border Patrol Strategic Plan, The Mission: Protect America , https://www.cbp.gov/border-
                                security/along-us-borders/strategic-plan
648      648                    Undated CBP, Sector Profile - Fiscal Year 2013 , https://www.cbp.gov/sites/default/files/documents/
                                U.S.%20Border%20Patrol%20Fiscal%20Year%202013%20Profile.pdf

649      649                    2013-00-00 Report on International Prison Conditions , U.S. State Department,
                                https://www.state.gov/documents/organization/210160.pdf.
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 48 of 58

650   ***OBJ***                 2013-08-00 The Hieleras Report on Human & Civil Rights Abuses, AJI,
                                http://www.aijustice.org/the_hieleras_a_report_on_human_civil_rights_abuses_committed_by_u_s_custo
                                ms_and_border_protection_agency
651   ***OBJ***                 2013-08-01 Bracken, Immigrants, legal groups allege harsh treatment at U.S. Border ,
                                http://www.pri.org/stories/2013-08-01/immigrants-legal-groups-allege-harsh-treatment-us-border
652   ***OBJ***                 2013-11-18 Cold Storage: Migrants Refer to Border Cells as Freezers , Fronteras Desk,
                                http://www.fronterasdesk.org/content/9237/cold-storage-migrants-refer-border-cells-freezers
653   ***OBJ***                 2013-12-00 Bordering on Criminal: Routine Abuse of Migrants in the Removal System, Special Report,
                                AIC, https://www.americanimmigrationcouncil.org/sites/default/files/bordering_on_criminal.pdf

654   ***OBJ***                 2013-12-05, J. Boston, Thoughts on Immigration Detention Conditions Litigation , Yale Law School

655   ***OBJ***                 2013-12-05 Immigrant groups complain of “icebox“ detention cells, LA Times,
                                http://articles.latimes.com/2013/dec/05/nation/la-na-ff-detention-centers-20131206
656   ***OBJ***                 2009-09-00 Crossing the Line: Human Rights Abuse of Migrants in short-term Custody on the Arizona
                                Border , No More Deaths, http://forms.nomoredeaths.org/wp-content/uploads/2014/10/ CrossingTheLine-
                                full.compressed.pdf.
657      657                    2010-09-09 OIG-10-117, CBP’s Handling of Unaccompanied Alien Children, Office of Inspector
                                General, https://www.oig.dhs.gov/sites/default/files/assets/Mgmt/OIG_10-117_Sep10.pdf
658   ***OBJ***                 2011-00-00 A Culture of Cruelty: Abuse & Impunity in Short-Term CBP’s Custody , No More Deaths,
                                http://forms.nomoredeaths.org/wp-content/uploads/2014/10/CultureOfCruelty-full.compressed.pdf.

659   ***OBJ***                 2008-00-00 Jailed Without Justice: Immigration Detention in the USA , Amnesty Int’l,
                                https://www.amnestyusa.org/reports/usa-jailed-without-justice/
660   ***OBJ***                 2011-09-21 Poole, Report Alleges Border Patrol Abuse of Illegal Immigrants , Reuters,
                                http://www.reuters.com/assets/print?aid=USTRE78K6NV2011092


661      661                    2011-11-10 Fact Sheet Detention-Management ICE , http://www.ice.gov/factsheets/detention-
                                management
662      662                    2014-00-00 USBP Sector Profile - Fiscal Year 2014 ,
                                https://www.cbp.gov/sites/default/files/documents/USBP%20Stats%20FY2014%20sector%20profile.pdf

663      663                    2014-00-00 DHS OIG-14-40_Indepentent. Review of USCBP Reporting of FY 2013 Drug Control
                                Performance Summary Report, https://www.oig.dhs.gov/sites/default/files/assets/Mgmt/2014/OIG_14-
                                40_Feb14.pdf
664   ***OBJ***                 2014-02-00 A treacherous Journey: Child Migrants Navigating the U.S. Immigration System , Center for
                                Gender & Refugee Studies, https://cgrs.uchastings.edu/our-work/treacherous-journey
665   ***OBJ***                 2014-05-00 Special Report, No Action Taken: Lack of CBP Accountability in Responding to Complaints
                                of Abuse , IMC, https://www.americanimmigrationcouncil.org/research/no-action-taken-lack-cbp-
                                accountability-responding-complaints-abuse
666   ***OBJ***                 2014-07-16 Why are Immigration Detention Facilities So Cold , Mother Jones,
                                https://www.motherjones.com/politics/2014/07/why-are-immigration-ice-detention-facilities-so-cold/

667   ***OBJ***                 2014-07-24 Amid Wave Of Child Immigrants, Reports Of Abuse By Border Patrol , NPR,
                                https://www.npr.org/2014/07/24/334041633/amid-wave-of-child-immigrants-reports-of-abuse-by-border-
                                patrol
668      668                    2014-07-30 Memorandum from Inspector Gen. Roth re: Oversight of Unaccompanied Alien Children ,
                                DHS OIG , https://www.oig.dhs.gov/assets/Mgmt/2014/ Over_Un_Ali_Chil.pdf
669      669                    2014-07-31 Press Release: OIG Examines Conditions at Detention Center for Alien Children , DHS OIG,
                                https://www.oig.dhs.gov/sites/default/files/assets/pr/2014/oigpr_073014.pdf
670      670                    2014-07-30 OIG Memorandum to The Honorable Jeh C. Johnson re Oversight of UAC with attachments
                                and Forms
671   ***OBJ***                 2014-05-05 Complaints of Abuse by Border Agents Often Ignored, Records Show, NY Times,
                                http:ww//nyti,ms/1ifwtwr
672   ***OBJ***                 2014-05-22, Border Patrol Lockups Called Inhumane , Courthouse News Service,
                                http://www.courthousenews.com/2014/05/22/68102.htm
673   ***OBJ***                 2014-06-04 Joffe-Block, Women crossing the U.S. border face sexual assault with little protection , PBS
                                News Hour, http://www.pbs.org/newshour/updates/facing-risk-rape-migrant-women-prepare-birth-control

674   ***OBJ***                 2014-06-11 ACLU & NIJC Letter to CBP re Systemic Abuse of UIC by USCBP,
                                https://www.acluaz.org/sites/default/files/documents/
                                DHS%20Complaint%20re%20CBP%20Abuse%20of%20UICs.pdf
675   ***OBJ***                 2014-06-12 Removal of Border Agency Internal Affairs Raises Alarms , Center for Investigative
                                Reporting, http://cironline.org/reports/removal-border-agencys-internal-affairs-chief-raises-alarms-6443

676   ***OBJ***                 2014-06-20 Border Agency’s Watchdog under Investigation for Cover-up ,
                                http://www.mcclatchydc.com/2014/06/20/231045/border-agencys-watchdog-under.html
677   ***OBJ***                 2014-06-24 Hennessy-Fiskr & Carcamo, Overcrowded, unsanitary conditions seen at immigrant
                                detention centers , LA Times, http://www.latimes.com/nation/nationnow/la-na-nn-texas-immigrant-
                                children-20140618
678   ***OBJ***                 2014-06-25 Unaccompanied Immigrant Children , C-SPAN.org, http://www.c-span.org/video/?320151-
                                1/unaccompanied-immigrant-children
679   ***OBJ***                 2014-07-03 Taylor, It was heartbreaking to see children in detention cells , Rio Grande Guardian,
                                https://riograndeguardian.com/it-was-heartbreaking-to-see-children-in-detention-cells-pimentel-testifies/

680   ***OBJ***                 2014-08-01 Child Migrants Report Freezing in “Icebox“ USBP Centers, Int’l Business Times,
                                https://www.ibtimes.com/child-migrants-report-freezing-icebox-us-border-patrol-centers-1646428
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 49 of 58

681   ***OBJ***                 2014-08-16 Becker, Border Agency’s Former Watchdog says Officials Impeded his Efforts, Wash. Post,
                                http://www.washingtonpost
682   ***OBJ***                 2014-08-18 Werner, Border Patrol Killings Face Renewed Scrutiny , CBS News,
                                https://www.cbsnews.com/news/investigating-unresolved-deaths-on-the-border/
683   ***OBJ***                 2014-08-27 Maoris, Feds to allow some immigrant deportees to return under new settlement, LA Times,
                                https://www.latimes.com/local/lanow/la-me-ln-feds-immigrant-deportees-aclu-settlement-20140827-
                                story.html
684      684                    2014-08-28 DHS OIG Memorandum from Gen Roth re: Oversight of Unaccompanied Alien Children,
                                https://www.oig.dhs.gov/assets/pr/2014/Sig_Mem_Over_Unac_Alien_Child090214.pdf
685   ***OBJ***                 2014-08-28 Former Border Protection Insider Alleges Corruption , Distortion In Agency , NPR,
                                https://www.npr.org/2014/08/28/343748572/former-border-protection-insider-alleges-corruption-
                                distortion-in-agency
686      686                    2014-09-02 Press Release - OIG Finds Improved Conditions at Detention Centers for Alien Children,
                                OIG, https://www.oig.dhs.gov/sites/default/files/assets/pr/2014/oigpr_090214.pdf
687   ***OBJ***                 2014-10-00 You Don’t Have Rights Here, US Border Screening & Returns of Central Americans to Risk
                                of Serious Harm , Human Rights Watch, https://www.hrw.org/report/2014/10/16/you-dont-have-rights-
                                here/us-border-screening-and-returns-central-americans-risk
688      688                    2014-10-02 DHS OIG Memorandum to J. Johnson re Oversight of Unaccompanied Alien Children,
                                https://www.oig.dhs.gov/sites/default/files/assets/Mga/2016/Over_Un_Ali_Child_100214.pdf
689      689                    2014-10-06 DHS OIG Press Release, Improvement Continues at Detention Centers,
                                https://www.oig.dhs.gov/sites/default/files/assets/pr/2014/oigpr_100214.pdf
690   ***OBJ***                 2014-10-20 Brakeman, New York quietly expands role in caring for immigrant children , Politico,
                                https://www.politico.com/states/new-york/albany/story/2014/10/new-york-quietly-expands-role-in-caring-
                                for-immigrant-children-016686
691   ***OBJ***                 2014-11-00 Graff, The Green Monster: How the Border Patrol became America’s most out-of-control
                                law enforcement agency , Politico, https://www.politico.com/magazine/story/2014/10/border-patrol-the-
                                green-monster-112220
692   ***OBJ***                 2014-12-02 ACLU, American Exile: Rapid Deportation That Bypass the Courtroom,
                                https://www.aclu.org/report/american-exile-rapid-deportations-bypass-courtroom
693   ***OBJ***                 2014-12-10 Some Deportees Return To Mexico But Their Stuff Stays In The U.S , NPR,
                                https://www.npr.org/2014/12/10/369893574/some-deportees-return-to-mexico-but-their-stuff-stays-in-the-
                                u-s
694   ***OBJ***                 2014-12-12 Pilkington, Freezing Cells & Sleep Deprivation: The Brutal Conditions Migrants Still Face
                                After Capture , The Guardian, https://www.theguardian.com/us-news/2014/dec/12/migrants-face-brutal-
                                conditions-after-capture-sleep-deprivation
695   ***OBJ***                 2015-00-00 CBP Tucson Sector Arizona , https://www.cbp.gov/border-security/along-us-borders/border-
                                patrol-sectors/tucson-sector-arizona
696   ***OBJ***                 2015-00-00 Slack, In Harm’s Way: Family Separation, Immigration Enforcement Programs & Security
                                on the US-Mexico Border, JMHS Vol. 3, No. 2:109-128
697      697                    2015-01-01 DHS Budget-in-Brief, Fiscal Year 2015 ,
                                https://www.dhs.gov/sites/default/files/publications/FY15BIB.pdf
698      698                    2015-01-15 CBP Tucson Station Info , https://www.cbp.gov/border-security/along-us-borders/border-
                                patrol-sectors/tucson-sector-arizona/tucson-station
699   ***OBJ***                 2015-01-26 Pilkington, It was cold, very cold: migrant children endure border patrol “ice boxes“,
                                https://www.theguardian.com/us-news/2015/jan/26/migrant-children-border-patrol-ice-boxes
700   ***OBJ***                 2015-06-10 AIC, Way Too Long: Prolonged Detention in Arizona’s Border Patrol Holding Cells ,
                                Government Records Show, https://www.americanimmigrationcouncil.org/
                                sites/default/files/research/way_too_long_prolonged_detention_in_arizonas_border_patrol_holding_cells.
                                pdf
701   ***OBJ***                 2015-11-24 Lydgate, Assembly-Line Justice: Review of Operation Streamline , Cal. Law Review,
                                https://scholarship.law.berkeley.edu/cgi/viewcontent.cgi?article=1100&context=californialawreview

702   ***OBJ***                 2016-02-00 ACLU Report, Fatal Neglect-How ICE Ignores Deaths in Detention,
                                https://www.detentionwatchnetwork.org/sites/default/files/reports/Fatal%20Neglect%20ACLU-DWN-
                                NIJC.pdf
703      703                    2016-07-28 Press Release, DHS OIG Completes Three Rounds of Unannounced Inspections of CDP and
                                ICE Detention Facilities, https://www.oig.dhs.gov/sites/default/files/assets/pr/2016/oigpr-072816.pdf

704   ***OBJ***                 2016-03-03 10 Shots Across the Border , New York Times,
                                https://www.nytimes.com/2016/03/06/magazine/10-shots-across-the-border.html
705      705                    2016-04-29 DHS OIG Highlights, CBP Needs Better Data to Justify its Crime Investigator Staffing , OIG-
                                16-75, https://www.oig.dhs.gov/sites/default/files/assets/Mgmt/2016/OIG-16-75-Apr16.pdf

706   ***OBJ***                 2016-07-07 US: Deaths in Immigration Detention , Human Rights Watch,
                                https://www.hrw.org/news/2016/07/07/us-deaths-immigration-detention
707   ***OBJ***                 2016-08-00 Special Report, Detained Beyond the Limit: Prolonged Confinement by USCBP along
                                Southwest Border , AIC, https://americanimmigrationcouncil.org/research/prolonged-detention-us-
                                customs-border-protection
708      708                    2016-08-00 Review of Federal Bureau of Prisons’ Monitoring of Contract Prisons , U.S. OIG DOJ,
                                Evaluation & Inspection Div. 16-06, https://oig.justice.gov/reports/2016/e1606.pdf
709   ***OBJ***                 2016-08-16 Santos, Photos Offer Glimpse Inside Arizona Border Detention Centers , New York Times,
                                https://www.nytimes.com/2016/08/19/us/photos-show-conditions-in-arizona-border-detention-
                                centers.html
710      710                    2016-08-18 Press Release, Phasing Out Our Use of Private Prisons , U.S. DOJ,
                                https://www.justice.gov/opa/blog/phasing-out-our-use-private-prisons
711   ***OBJ***                 2016-08-23 Stockman, As US Government moves away from private Prisons, detained migrant mothers
                                go on a hunger strike , Global Sisters Report, https://www.globalsistersreport.org/blog/gsr-
                                today/equality/us-government-moves-away-private-prisons-detained-migrant-mothers-go-hunger
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 50 of 58

712   ***OBJ***                 2016-09-00 Former Detainees Describe Horrific Conditions in CBP Detention , AIC,
                                https://www.americanimmigrationcouncil.org/sites/default/files/ litigation_documents/
                                doe_v_johnson_former_detainees_describe_horrific_conditions_in_cbp_detention.pdf
713      713                    2016-09-00 BP Total Alien Apprehensions Monthly Apps by Sector and Area, FY2000-FY2015 ,
                                https://www.cbp.gov/sites/default/files/assets/documents/2019-Mar/bp-total-monthly-apps-sector-area-
                                fy2018.pdf
714      714                    2016-12-06 CBP Statement re Temp. Holding Facility,
                                https://www.cbp.gov/newsroom/local-media-release/cbp-statement-0
715   ***OBJ***                 2016-12-06 Duara, Hundreds of women and children are released from Texas immigration detention
                                facilities - LA Times, http://www.latimes.com/nation/
                                la-na-texas-immigration-detention-release-20161204-story.html


716   ***OBJ***                 2016-12-6 Dayan, On Ice: In U.S. Customs & Border Protection Facilities , Boston Review,
                                http://bostonreview.net/us/colin-dayan-on-ice


717   ***OBJ***                 2017-02-00 Detained & Denied Healthcare Access in Immigration Detention Report , N.Y. Lawyers for
                                the Public Interest, https://nylpi.org/detained-and-denied-nylpi-releases-report-spotlighting-access-to-
                                healthcare-in-immigration-detention/
718   ***OBJ***                 2017-02-17 Bersin Former “Border Czar“ gives real Facts About Immigration, ProPublica,
                                https://www.propublica.org/article/former-border-czar-gives-real-facts-about-immigration
719      719                    2017-02-17 John Kelly (Secretary-DHS) Memorandum re Implementing President Border Security and
                                Immigration Enforcement Improvement Policies, https://www.dhs.gov/sites/default/files/publications/
                                17_0220_S1_Implementing-the-Presidents-Border-Security-Immigration-Enforcement-Improvement-
                                Policies.pdf
720   ***OBJ***                 2017-02-23 Demick, Fed. Agents in TX Move Salvadoran woman awaiting emergency surgery to a
                                detention facility , https://www.latimes.com/nation/la-na-hospital-seizure-20170223-story.html
721      721                    2018-09-27 Special Review, Initial Observations Re Family Separation Issues Under the Zero Tolerance
                                Policy , DHS OIG-18-84, https://www.oig.dhs.gov/sites/default/files/assets/2018-10/OIG-18-84-
                                Sep18.pdf
722      722                    2018-09-28 Results Unannounced Inspections of Conditions for UAC in CBP Custody , DHS OIG-18-87,
                                https://www.oig.dhs.gov/sites/default/files/assets/2018-10/OIG-18-87-Sep18.pdf
723   ***OBJ***                 2018-04-05 Miroff, Homeland Security says surge in illegal border crossings is a ‘crisis,’ warrants
                                military deployment , The Washington Post, https://www.washingtonpost.com/world/national-
                                security/homeland-security-says-surge-in-illegal-border-crossings-is-a-crisis-warrants-military-
                                deployment
724   ***OBJ***                 2018-06-20 Qui, Border Crossings Have Been Declining for Years, Despite Claims of a ‘Crisis of Illegal
                                Immigration’, The New York Times, https://www.nytimes.com/2018/06/20/us/politics/fact-check-trump-
                                border-crossings-declining-.html


725   ***OBJ***                 2018-09-12 Dupree, Illegal crossings of southern border surge in August , AJC Blog,
                                http://jamiedupree.blog.ajc.com/2018/09/12/illegal-crossings-of-southern-border-surge-in-august/


726   ***OBJ***                 2018-10-05 PHR sent Teams to US-Mexico Border: Here are the eight things you should know and two
                                things you can do , Physicians Human Rights Blog, https://phr.org/resources/phr-sent-teams-to-the-u-s-
                                mexico-border-here-are-eight-things-you-should-know-and-two-things-you-can-do/
727   ***OBJ***                 2018-10-17 Perez, Border Patrol agents see major surge of families crossing US with children ,
                                https://nypost.com/2018/10/17/border-patrol-reportedly-sees-surge-of-families-crossing-into-us/


728   ***OBJ***                 2018-10-17 Miroff & Dawsy, Record number of families crossing U.S. border as Trump threatens new
                                crackdown - The Washington Post, https://www.washingtonpost.com/world/national-security/record-
                                number-of-families-crossing-us-border-as-trump-threatens-new-crackdown/2018/10/17

729   ***OBJ***                 2018-10-23 Immigrant apprehensions up in 2018 in Arizona, all of Southwest border, Cronkite News -
                                Arizona PBS, https://cronkitenews.azpbs.org/2018/10/23/immigrant-apprehensions-up-in-2018-in-arizona-
                                all-of-south west-border/


730   ***OBJ***                 2018-11-25 Migrant surge forces US to shut California-Mexico border crossing temporarily , New DW,
                                https://www.dw.com/en/migrant-surge-forces-us-to-shut-california-mexico-border-crossing-temporarily/a-
                                46447488
731   ***OBJ***                 2018-12-04 Merchant, Far from migrant caravans, border crossings surge in Texas , AP News,
                                https://www.apnews.com/ 4887556703df4ea392368060583ea9ed


732   ***OBJ***                 2018-12-18 Calwell, Surge of Migrant Families Tests Border Patrol , Wall Street Journal,
                                https://www.wsj.com/articles/surge-of-migrant-families-tests-border-patrol-11545224400


733      733                    2018-12-25 - Press Release, CBP Shares Additional Information about Recent Passing of Guatemalan
                                Child , U.S. Dep’t of Homeland Security, https://www.dhs.gov/news/2018/12/25/cbp-shares-additional-
                                information-about-recent-passing-guatemalan-child
734      734                    2019-01-00 OIG Issue Brief, Separated Children Placed in Office Refugee Resettlement Care , OEI-BL-
                                18-00511, https://oig.hhs.gov/oei/reports/oei-BL-18-00511.asp
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 51 of 58

735   ***OBJ***                 2019-01-08 Romero et al., On the Border, Little Enthusiasm for a Wall: “We Have Other Problems That
                                Need Fixing“, The New York Times, https://www.nytimes.com/2019/01/08/us/border-wall-crisis-mexico-
                                usa.html
736   ***OBJ***                 2019-01-10 Hampton, Zero Protection: How U.S. Border Enforcement Harms Migrant Safety and
                                Health, Physicians for Human Rights, https://phr.org/resources/zero-protection-how-u-s-border-
                                enforcement-harms-migrant-safety-and-health/
737   ***OBJ***                 2019-02-19 Sacchetti, You want a Cookie?: As Families arrive ne masse, border agents offer snacks &
                                medical checks , The Washington Post, https://www.washingtonpost.com/ local/immigration/you-want-a-
                                cookie-as-families-arrive-en-masse
738   ***OBJ***                 2019-02-19 Caldwell, Illegal Migrant Crossing Surge in Remote New Mexico Desert , The Wall Street
                                Journal, https://www.wsj.com/articles/illegal-migrant-crossings-surge-in-remote-new-mexico-desert-
                                11548775135
739   ***OBJ***                 2019-02-19 Gomez, Third migrant dies in Border Patrol custody in as many months , USA Today,
                                https://www.usatoday.com/story/news/world/2019/02/18/third-migrant-dies-border-patrol-custody-texas

740   ***OBJ***                 2019-03-00 Some Graphics re Border & Migration , Wash. Office on Latin America (WOLA),
                                https://www.wola.org/analysis/new-migration-numbers-us-mexico-border-show-growing-humanitarian-
                                crisis/
741      741                    2019-03-04 Press Release: Tucson Sector Welcomes New Chief Patrol Agent , Roy Villareal, CBP,
                                https://www.cbp.gov/newsroom/local-media-release/tucson-sector-welcomes-new-chief-patrol-agent

742   ***OBJ***                 2019-03-05 Fink & Dickerson, Border Patrol Facilities Put Detainees With Medical Conditions at Risk ,
                                The New York Times, https://www.nytimes.com/2019/03/05/us/border-patrol-deaths-migrant-
                                children.html
743      743                    2019-03-19 CBP Press Release, Mexican National dies at Las Palmas Medical Center in El Paso,
                                https://www.cbp.gov/newsroom/speeches-and-statements/mexican-national-dies-las-palmas-medical-
                                center-el-paso-texas
744   ***OBJ***                 2019-03-19 Flores, A 40-Year-Old Mexican Immigrant Died In US Custody - The Fourth Death in
                                Recent Months , BussFeed.news, https://www.buzzfeednews.com/article/adolfoflores/mexican-immigrant-
                                dies-cbp-custody-el-paso-texas
745   ***OBJ***                 2019-03-19 The Crisis at the Border, Catholic Charities, https://www.catholiccharitiesaz.org/border-
                                crisis


746   ***OBJ***                 3019-03-19 It’s Hell There: This is What It’s like for Immigrants Being Held in a Pen Underneath an El
                                Paso Bridge , BuzzFeed.News, https://www.buzzfeednews.com/article/adolfoflores/border-bridge-
                                migrants-detained-camp-el-paso-texas
747   ***OBJ***                 2019-03-21 Elis, Trump mulls deploying emergency disaster workers to detention centers , The Hill,
                                https://thehill.com/homenews/administration/435026-trump-mulls-deploying-emergency-disaster-workers-
                                to-detention-centers
748   ***OBJ***                 2019-03-29 Moore & Sacchetti, Guatemalan girl in U.S. custody died of bacterial infection, autopsy
                                shows , The Washington Post, https://www.washingtonpost.com/immigration/guatemalan-girl-taken-into-
                                custody-after-crossing-the-us-border-died-from-bacterial-infection-according-to-
                                autopsy/2019/03/29/f7670cea-5258-11e9-88a1-
                                ed346f0ec94f_story.html?noredirect=on&utm_term=.faa78bfbf6d6
749      749                    2019-03-28 Letter from Secretary Neilsen to Congress re urgent request for border surge, USDHP,
                                https://homeland.house.gov/sites/democrats.homeland.house.gov/files/
                                documents/190328%20F%20Nielsen%20re%20Request%20for%20Emergency%20Funds%20on%20the
                                %20Border.pdf
750   ***OBJ***                 2019-04-11 Jester & Kaiser Health News, Border doctors volunteer to treat immigrants so that “Nobody
                                is Dying,” CNN, https://www.cnn.com/2019/04/11/health/border-doctors-partner/index.html

751   ***OBJ***                 2019-04-16 Sands, DHS Advisory Council recommends emergency steps for family surge at the Border ,
                                CNN, https://www.cnn.com/2019/04/16/politics/dhs-advisory-council-emergency-steps-family-surge-
                                border/index.html
752   ***OBJ***                 2019-01-12 Mark, Pediatrician explains how migrant children can grow severely ill in Border Patrol
                                Custody before anyone notices - and what the agency needs to do about it , Insider,
                                https://www.insider.com/pediatric-doctor-explains-migrant-children-border-patrol-illnesses-2019-1
753   ***OBJ***                 Giaritelli, Disease at border puts migrants at risk: There is a crisis here ,
                                https://www.washingtonexaminer.com/news/disease-at-border-puts-migrants-at-risk-theres-a-crisis-here

754   ***OBJ***                 2019-03-25 Burnett, Migrant Surge in El Paso Strains Border Patrol , NPR,
                                https://www.npr.org/2019/03/25/706686820/migrant-surge-in-el-paso-strains-border-patrol
755      755                    2018-12-31 Press Release, CPH Commissioner: Continued Humanitarian Crisis - Increase in Medical
                                Emergencies on the Southern Border , U.S. Dep’t of Homeland Security,
                                https://www.dhs.gov/news/2018/12/31/cbp-commissioner-continued-humanitarian-crisis-increase-
                                medical-emergencies-southern
756   ***OBJ***                 2019-04-20 Gonzalez, Border Patrol misdiagnosed measles in migrant girl, put out false information ,
                                Arizona Republic, https://www.azcentral.com/story/news/politics/immigration/2019/04/19/border-patrol-
                                misdiagnosed-measles-migrant-girl-put-out-false-info/3524872002/

757   ***OBJ***                 2019-04-19 Johnson, Temporary Housing for Migrants moves forward under 436.9 million Contract ,
                                Homeland Security Today.com, https://www.hstoday.us/federal-pages/dhs/cbp/temporary-housing-for-
                                migrants-moves-forward-under-36-9-million-contract/
758   ***OBJ***                 Memorandum from Aguliar re: Hold Rooms & Short Term Custody, U.S. Customs & Border Patrol (June
                                2, 2008), https://www.documentcloud.org/documents/818095-bp-policy-on-holdrooms-and-short-term-
                                custody.html
                                ECF No. 26-1
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 52 of 58

759   ***OBJ***                 2014-12-12 Pilkington, Freezing Cells and Sleep Deprivation: The Brutal Conditions Migrants Still
                                Face After Capture , Guardian (Dec. 12, 2014), ttp://www.theguardian.com/us-
                                news/2014/dec/12/migrants-face-brutal-conditions-after-capture-sleepdeprivation
                                ECF No. 26-1
760   ***OBJ***                 2014-07-16 Redden, Why Are Immigration Detention Facilities So Cold?, Mother Jones (July 16, 2014),
                                http://www.motherjones.com/politics/2014/07/why-are-immigration-icedetention-facilities-so-cold
                                ECF-26-1

761   ***OBJ***                 2014-04-19 Chardy, Immigrants Recount Horror of Being Detained in “Iceboxes” Before Transfer to
                                South Florida , Miami Herald, http://www.miamiherald.com/news/local/community/miami-
                                dade/article1963111.html
                                ECF No. 26-1
762   ***OBJ***                 2013-12-05 Carcamo & Simon, Immigrant Groups Complaint of “Icebox” Detention Cells , Los Angeles
                                Times, http://articles.latimes.com/2013/dec/05/nation/la-na-ff-detentioncenters-20131206
                                ECF N0. 26-1
763   ***OBJ***                 2012-07-20 Brian Epstein, Crossing the Line: Part II, Need to Know on PBS, http://www.pbs.org/wnet/
                                need-to know/video/video-crossing-the-line/14291/ (to view related video, follow URL to “Crossing the
                                Line”, then follow video hyperlink)
                                ECF No. 26-1
764      764                    2014-10-06 Press Release, Improvements Continue at Detention Centers , Dep't of Homeland Sec., Office
                                of Inspector Gen., https://www.oig.dhs.gov/sites/default/files/assets/pr/2014/oigpr_100214.pdf
                                ECF NO. 26-1

765      765                    2015 Budget in Brief, Fiscal Year, U.S. Dep’t of Homeland Sec. (Excerpt), http://www.dhs.gov/
                                sites/default/files/publications/FY15BIB.pdf
                                ECF No. 26-1
766   ***OBJ***                 2014-06-14 Hennessey-Fiske & Carcamo, Overcrowded, Unsanitary Conditions Seen at Immigrant
                                Detention Centers , Los Angeles Times, http://www.latimes.com/nation/nationnow/la-na-nn-texas-
                                immigrant-children-20140618-story.html
                                ECF No. 26-1
767      767                    2015-09-16 Detention Management , U.S. Immigration. & Customs Enforcement, U.S. Dep’t of
                                Homeland Sec., http://www.ice.gov/detention-management
                                ECF No. 63-1
768   ***OBJ***                 2018-12-12 ABC News Transcript, Border Crisis: Death of a Dream; Health Care in Detention
                                Facilities, LEXIS
769   ***OBJ***                 2019-03-20 Sands, Border Patrol Facility Over Capacity as Government Struggles to Keep Pace in the
                                Rio Grande Valley , CNN, https://www.cnn.com/2019/03/20/politics/border-patrol-facility-overcapacity-
                                rio-grande-valley/index.html
770   ***OBJ***                 2019-03-25 Burnett & Chang, Migrant Surge in El Paso Strains Border Patrol , NPR Transcript,
                                https://www.npr.org/templates/transcript/transcript.php?storyId=706686820
771   ***OBJ***                 2019-03-27 Radnofsky & Caldwell, U.S. Border Chief Says ‘Breaking Point’ Has Arrived , Wall Street
                                Journal, https://www.wsj.com/articles/u-s-border-chief-says-breaking-point-has-arrived-11553715442

772   ***OBJ***                 2019-04-10 Shear et al, The U.S. Immigration System May Have Reached a Breaking Point, The New
                                York Times, https://www.nytimes.com/2019/04/10/us/immigration-border-mexico.html
773   ***OBJ***                 2019-04-17 Margain, DHS to Open Tent-Like Facilities to Mitigate Migrant Overcrowding at CBP
                                Processing Centers , KENS5.com, https://www.kens5.com/article/news/special-reports/at-the-border/dhs-
                                to-open-tent-like-facilities-to-mitigate-migrant-overcrowding-at-cbp-processing-centers/273-1c2e42c9-
                                a15b-4d58-a096-623c67bec4f3
774   ***OBJ***                 2019-04-21 Johnson, Temporary Housing for Migrants Moves Forward Under $36.9 Million Contract ,
                                HomelandSecurityToday.US, https://www.hstoday.us/federal-pages/dhs/cbp/temporary-housing-for-
                                migrants-moves-forward-under-36-9-million-contract/
775   ***OBJ***                 2019-05-02 Dzazueta-Castro, Donna Tent Facility Reopens to Accommodate Asylum-seekers;
                                Lawmakers Seek to Add Port Officers , The Monitor, https://www.themonitor.com/2019/05/02/donna-tent-
                                facility-reopens-accommodate-asylum-seekers-lawmakers-seek-add-port-officers/

776   ***OBJ***                 2000 Dissel & Ngubeni, The Conditions of Custody: Police Holding Cells, Centre for the Study of
                                Violence & Reconciliation,
                                http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.578.1494&rep=rep1&type=pdf
777   ***OBJ***                 2010-07-00 Hounmenou, Standards for Monitoring Human Rights of People in Police Lockups , Univ. of
                                Ill., https://socialwork.uic.edu/wp-content/uploads/bsk-pdf-
                                manager/StandardsforMonitoringHumanRightsforPeople_2_127.pdf
778   ***OBJ***                 2019-06-25 Anderson, There is No Crisis at the Border and DHS has the STATS to Prove it, Nat’l
                                Foundation for American Policy, https://www.forbes.com/sites/stuartanderson/2018/06/25/there-is-no-
                                crisis-at-the-border-and-dhs-stats-prove-it/#4b43edbe112a
779   ***OBJ***                 2019-05-10 Bonner & Jones, The border crisis isn’t a partisan issue. It’s real and children are in danger,
                                LA Times, Op-ED, https://www.latimes.com/opinion/op-ed/la-oe-bonner-jones-border-crisis-immigration-
                                families-20190510-htmlstory.html
780      780                    1998-2018 Southwest Border Deaths by Fiscal Year, www.cbp.gov/sites/default/files/assets/
                                documents/2019-Mar/bp-southwest-border-sector-deaths-fy1998-fy2018.pdf
781      781                    2015-2020 Dietary Guidelines with Appendix 2 (USDA and HHS),
                                https://health.gov/dietaryguidelines/2015/resources/2015-2020_Dietary_Guidelines.pdf
782   ***OBJ***                 2012 Detention Guidelines , UNHCR, https://www.unhcr.org/en-us/publications/legal/505b10ee9/unhcr-
                                detention-guidelines.html
783   ***OBJ***                 2019-05-17 There is a Crisis at the US-Mexico Border. But it is Manageable , WOLA,
                                https://www.wola.org/analysis/fix-us-mexico-border-humanitarian-crisis/
784   ***OBJ***                 2019-04-16 Merchant & Attanasio, US Wants to Build More Tents at Border to Detain Migrants ,
                                https://www.apnews.com/c63609bbcc3d43a899a0a53344946e43
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 53 of 58

785   ***OBJ***                 2019-05-03 Government to House More Immigrants in Tents at Border , AP News,
                                https://www.apnews.com/ef8837a00dd64bac948f53e6edc46b8b
786   ***OBJ***                 2019-05-14 Yurkevich & Alvarez, Exclusive Photos reveal Children Sleeping on the Ground at Border
                                Patrol Station , CNN, https://www.cnn.com/2019/05/14/politics/border-patrol-mcallen-texas-
                                pictures/index.html
787   ***OBJ***                 2019-05-15 Migrant Boy, 2, dies after being detained by US Border Patrol; 4th death of minor since
                                December , AP News, https://www.usatoday.com/story/news/nation/2019/05/15/migrant-child-dies-us-
                                border-patrol-guatemala/3689261002/
788   ***OBJ***                 2019-05-16 Herrera, One Reason Migrant Children are Dying in Government Custody: Authorities
                                Can’t Tell When They’re Sick, Pacific Standard , https://psmag.com/social-justice/one-reason-migrant-
                                children-are-dying-in-government-custody
789   ***OBJ***                 2019-05-20 Alvarez & Sands, Fifth Child Dies After Arriving at US Border for Guatemala since
                                December , CNN, https://www.cnn.com/2019/05/20/politics/migrant-child-dies-in-government-
                                custody/index.html
790      790                    2019-05-22 Press Release, Statement of Loss of Life in RGV Sector , CBP,
                                https://www.cbp.gov/newsroom/speeches-and-statements/statement-loss-life-rgv-sector
791   ***OBJ***                 2019-05-22, Flynn, Three dozen migrants with flu virus quarantined at Texas processing facility ,
                                Washington Post, https://www.washingtonpost.com/ nation/2019/05/22/mcallen-detention-center-flu-
                                outbreak-teenage-migrant-died-custody/?utm_term=.90e8f34fe3f8
792      792                    2006-01-18 Puisis, Clinical Practice in Correctional Medicine (Elsevier, 2d ed.) [BOOK]
793      793                    2003 American Public Health Ass’n., Standards for Health Services in Correctional Institutions
                                [BOOK]
794   ***OBJ***                 2017-04-00 Linton et al, Detention of Immigrant Children, PEDIATRICS Vol. 139, No. 4, AAP Council
                                on Community Pediatrics,
                                https://pediatrics.aappublications.org/content/pediatrics/139/5/e20170483.full.pdf
795      795                    Undated American Academy of Pediatrics (AAP), Immigrant Child Health Toolkit - Clinical Care,
                                https://www.aap.org/en-us/Documents/cocp_toolkit_full.pdf or https://www.aap.org/en-us/advocacy-and-
                                policy/aap-health-initiatives/Immigrant-Child-Health-Toolkit/Pages/Immigrant-Child-Health-Toolkit.aspx

796      796                    1997-07-00 Providing Care for Children in Immigrant Families, American Academy of Pediatrics
                                (AAP), https://pediatrics.aappublications.org/content/pediatrics/100/1/153.full.pdf
797      797                    2018-01-03 (last updated) Family Residential Standard, DHS ICE, https://www.ice.gov/detention-
                                standards/ family-residential (last visited 2019-04-30) (EXCERPT)
798      798                    2008-08-00 ACA, Performance-Based Expected Practices for Adult Correctional Institutions (5th ed.)
                                [BOOK]
799   ***OBJ***                 2012-05-17 US DOJ, Prison Rape Elimination Act (PREA) Prison and Jail Standards,
                                https://www.prearesourcecenter.org/sites/default/files/library/prisonsandjailsfinalstandards.pdf
800   ***OBJ***                 2011 ABA Standards for Criminal Justice - Treatment of Prisoners (3rd Ed.),
                                https://www.americanbar.org/ groups/criminal_justice/publications/
                                criminal_justice_section_archive/crimjust_standards_treatmentprisoners/
801      801                    2015-01-30 (last reviewed 2019-03-11), U.S. Dept. of Health & Human Servs., Office of Refugee
                                Resettlement, ORR Guide: Children Entering the United States Unaccompanied,
                                https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied [EXCERPT]

802      802                    2017-11-00 U.S. Marshals Service, Federal Performance-Based Detention Standards (FPBDS),
                                https://www.justice.gov/archive/ofdt/fpbds02232011.pdf
803      803                    2011-02-00 US DOJ, Juvenile Federal Performance-Based Detention Standards Handbook,
                                https://www.justice.gov/archive/ofdt/juvenile.pdf
804      804                    1999-10-00 US DOJ NIJ Guide 201-99, Video Surveillance Equipment Selection & Application Guide,
                                https://www.ncjrs.gov/pdffiles1/nij/179545-1.pdf
805   ***OBJ***                 2019 State of Maine, Detention and Correctional Standards for Maine Counties and
                                Municipalities (Code Me. Rules 03-201 Ch. 1) [EXCERPT]
806   ***OBJ***                 2019 State of Louisiana, Minimum Jail Standards (La. Admin. Code, Tit. 22, Pt. III, SubPt. 2)
807   ***OBJ***                 2019 State of California, Minimum Standards for Local Detention Facilities (Cal. Code Regs., Tit. 15,
                                Div. 1, Ch. 1, SubCh. 4)
808   ***OBJ***                 2013 State of California, Minimum Standards for the Design and Construction of Local Detention
                                Facilities (Cal. Code. Regs., Tit. 24, Part 1 (Sect. 13-102) and Part 2 (Sect. 1231)
809   ***OBJ***                 2018 Commonwealth of Virginia, Minimum Standards for Jails and Lockups (Va. Admin. Code, Tit. 6,
                                Agcy. 15, Ch. 40)
810   ***OBJ***                 2013-07-26 State of South Carolina, Minimum Standards for Local Detention Facilities in South
                                Carolina (Type II and/or IV Facility)
811   ***OBJ***                 2018 State of Nevada, County and City Jails Standards (Nev. Admin. Code, Ch. 211)
812   ***OBJ***                 2014 State of Arkansas, Criminal Detention Facility Standards
813   ***OBJ***                 2019 State of Minnesota, Dep’t of Corrections - Jail Facilities (Minn. Rules, Ch. 2911)
814   ***OBJ***                 2019 State of Oregon, Standards for Local Correctional Facilities (2017 ORS 169.076)
815   ***OBJ***                 2018-06-01 State of North Dakota, Dep’t of Corr. and Rehab., Correctional Facility Standards
                                (authority: N.D.C.C. 12-44.1-24)
816   ***OBJ***                 2019-01-01 State of Florida, Florida Model Jail Standards
817   ***OBJ***                 2016-08-00 State of Missouri, Mo. Jail Standards and Training Comm., Missouri Core Jail Standards

818   ***OBJ***                 2019 State of Illinois, County Jail Standards (Ill. Admin. Code, Title 20, Ch. 1, SubCh. F, Part 701)
819   ***OBJ***                 2019 State of Kentucky, Jail Standards for Full-service Facilities (Ky. Admin. Regs., Tit. 501, Ch. 3)

820   ***OBJ***                 2012-02-00 State of Maryland, Md. Comm’n on Corr. Standards, Standards, Compliance Criteria, and
                                Compliance Explanations for Adult Community Correctional Facilities (ACCF)
821   ***OBJ***                 2012-02-00 State of Maryland, Md. Comm’n on Corr. Standards, Standards, Compliance Criteria, and
                                Compliance Explanations for Adult Detention Centers (ADC)
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 54 of 58

822   ***OBJ***                 2019 State of Nebraska, Jail Standards Bd., Standards for Jail Facilities (Ne. Admin. Code, Tit. 81)

823   ***OBJ***                 2019 State of Ohio, Bureau of Adult Det., Minimum Standards for Jails (Ohio Admin. Code, Ch. 5120)

824   ***OBJ***                 2019 State of New York, State Comm’n of Corr., Minimum Standards & Regulations (N.Y. Code Rules
                                & Regs., Title 9, Subtitle AA) [EXCERPT]
825   ***OBJ***                 2019 State of Oklahoma, Dep’t of Health, Jail Standards (Okla. Admin. Code Tit. 310, Ch. 670)
826   ***OBJ***                 2018-05-02 State of Arizona, Juvenile Detention Standards
827   ***OBJ***                 2019-05-01 (last visited), Maricopa Cnty. Sheriff Office, Detention Policies and Procedures ,
                                https://www.mcso.org/Policy/Detention [EXCERPT]
828      828                    2019 State of Arizona, Prisons and Prisoners - Jails (Az. Rev. Stat., Tit. 31, Ch. 1) [EXCERPT]
829   ***OBJ***                 Summary of Relevant State Standards for Detention Facilities
830      830                    Undated Casa Grande Detention Cell Measurements (Hand Drawing)
                                USA000359
831      831                    Undated Douglas Detention Cell Measurements (Hand Drawing)
                                USA000360 - USA000363
832      832                    Undated Nogales Detention Cell Measurements (Hand Drawing)
                                USA000364
833      833                    Undated Tucson Detention Cell Measurements (Hand Drawing)
                                USA000365 - USA000371
834      834                    Undated Tucson(TCC) Dimensions (Hand Drawing)
                                USA000573 - USA000586
835      835                    Undated Nogales Cell Dimension (Hand Drawing)
                                USA000600
836      836                    1998-09-11 Casa Grande Processing Area BluePrint (Schematic)
                                USA000677
837      837                    2000-09-01 Douglas Processing Area Blueprint (Schematic)
                                USA000678
838      838                    1996-08-01 Nogales Processing Area Blueprint (Schematic)
                                USA000679
839      839                    2005-02-04 TCC Processing Area Blueprint (Schematic)
                                USA000680
840      840                    2018-00-00 CBP Baseline Numbers to Just Keep the Lights ON
                                USA-896499 - USA-896504
841      841                    2017-07-03 Memorandum from Roth to McAleenan re Completion of OIG Spot Inspections of USCBP
                                Facilities on the Southwest
                                USA-1639561 - USA-1639561
842      842                    2016-04-19 Email from Arrasmith to Eide re Temps from AZ Inspection
                                USA-1652228 - USA-1652229
843      843                    2016-04-19 Email from Arrasmith to Eide re Temps from AZ Inspection
                                USA-1652267 - USA-1652269
844      844                    2014-08-00 TCC Detainee Feeding Procedures
                                USA-000159 - USA-000160
845      845                    2014-08-00 General TCC Guidance
                                USA-357759
846      846                    Diagrams of Tucson Sector B.P. Stations

847      847                    2018-12-26 DHS Press Release, Secretary Nielsen Statement on Passing of Eight Year Old Guatemalan
                                Child
848      848                    2018-12-31 DHS Press Release, CBP Commissioner: Continued Humanitarian Crisis - Increase in
                                Medical Emergencies on the Southern Border
849      849                    2019-03-27 DHS CBP, El Paso Press Conference Transcript , https://www.cbp.gov/newsroom/speeches-
                                and-statements/el-paso-press-conference-transcript
850      850                    2019-03-28 Letter from DHS Secretary Nielsen to Congress,
                                https://homeland.house.gov/sites/democrats.homeland.house.gov/files/documents/
                                190328%20F%20Nielsen%20re%20Request%20for%20Emergency%20Funds%20on%20the%20Border.
                                pdf
851      851                    2019-03-29 DHS Press Release, Secretary Nielsen Statement on Border Emergency, Press Release,
                                Secretary Nielsen Statement on Border Emergency
852      852                    2019-04-09 R. Howe and R. Karisch Testimony before Senate Committee on Homeland Security and
                                Governmental Affairs re Unprecedented Migration at the U.S. Southern Border: Perspectives from the
                                Frontline
853      853                    2019-04-09 Senate Committee on Homeland Security and Governmental Affairs Hearing Transcript re
                                Unprecedented Migration at the U.S. Southern Border: Perspectives from the Frontline
854      854                    2019-04-16 Homeland Security Advisory Council, Final Emergency Interim Report CBP Families and
                                Children Care Panel
855      855                    2019 Homeland Security Advisory Council, Final Report CBP Families and Children Care Panel
                                [publication pending]
856      856                    2019-05-02CBP Press Release: CBP Opens Temporary Facilities to Address Record Number of
                                Families, Children Encountered Crossing the Southwest Border,
                                https://www.cbp.gov/newsroom/national-media-release/cbp-opens-temporary-facilities-address-record-
                                number-families
857      857                    Undated CBP, Border Patrol Southwest Border Sectors Family Units and UAC Apprehensions FY14 -
                                FY16 , https://www.cbp.gov/sites/default/files/assets/documents/2016-
                                Oct/BP%20Southwest%20Border%20Family%20Units%20and%20UAC%20Apps%20-%20FY16.pdf
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 55 of 58

858      858                    Undated CBP, Border Patrol Southwest Border Sectors Family Units and UAC Apprehensions FY13 -
                                FY14 , https://www.cbp.gov/sites/default/files/documents/
                                BP%20Southwest%20Border%20Family%20Units%20and%20UAC%20Apps%20FY13%20-
                                %20FY14.pdf
859      859                    Undated CBP, Border Patrol Southwest Border Sectors Apprehensions FY 1960-2018 ,
                                https://www.cbp.gov/sites/default/files/assets/documents/2019-Mar/bp-southwest-border-sector-apps-
                                fy1960-fy2018.pdf
860      860                    Undated CBP, Border Patrol Apprehensions by Month FY 2000-2018 ,
                                https://www.cbp.gov/sites/default/files/assets/documents/2019-Mar/bp-total-monthly-apps-sector-area-
                                fy2018.pdf
861      861                    Undated CBP, Border Patrol Total Family Unit Apprehensions by Month FY 2013-2018 ,
                                https://www.cbp.gov/sites/default/files/assets/documents/2019-Mar/bp-total-monthly-family-units-sector-
                                fy13-fy18.pdf
862      862                    Undated CBP, Border Patrol Total Unaccompanied Children Apprehensions by Month FY 2010-2018
                                https://www.cbp.gov/newsroom/media-resources/stats

863      863                    Undated CBP, Border Patrol Sector Profile FY 2011 , https://www.cbp.gov/sites/default/files/documents/
                                U.S.%20Border%20Patrol%20Fiscal%20Year%202011%20Sector%20Profile.pdf

864      864                    Undated CBP, Border Patrol Sector Profile FY 2012 , https://www.cbp.gov/sites/default/files/documents/
                                U.S.%20Border%20Patrol%20Fiscal%20Year%202012%20Sector%20Profile.pdf

865      865                    Undated CBP, Border Patrol Sector Profile FY 2013 , https://www.cbp.gov/sites/default/files/documents/
                                U.S.%20Border%20Patrol%20Fiscal%20Year%202013%20Profile.pdf

866      866                    Undated CBP, Border Patrol Sector Profile FY 2014 , https://www.cbp.gov/sites/default/files/documents/
                                USBP%20Stats%20FY2014%20sector%20profile.pdf

867      867                    Undated CBP, Border Patrol Sector Profile FY 2015 , https://www.cbp.gov/sites/default/files/documents/
                                USBP%20Stats%20FY2015%20sector%20profile.pdf

868      868                    Undated CBP, Border Patrol Sector Profile FY 2016,
                                https://www.cbp.gov/sites/default/files/assets/documents/2017-Jan/
                                USBP%20Stats%20FY2016%20sector%20profile.pdf
869      869                    Undated CBP, Border Patrol Sector Profile FY 2017 ,
                                https://www.cbp.gov/sites/default/files/assets/documents/2017-Dec/
                                USBP%20Stats%20FY2017%20sector%20profile.pdf
870      870                    2015-08-18 Email from Ethell to Fredericks & List re ACLU Inspections and Mandatory Use of e3DM
                                USA-1536556 - USA-1536557
                                ECF NO. 308-4

871      871                    Undated Award Nominations - Tucson Sector
                                USA-1519433 - USA-1519459
                                ECF No. 308-4
872      872                    Undated DHS CBP Form I-779 Medical Screening Form Example for Laredo BP Station, with attached
                                Form USM-553 (redacted)
873      873                    2018 ORR UAC Program Medical Intake Exam Form Example with attachments (redacted)
874      874                    2016-11-07 Subject Activity Log for Abigail Gonzalez-Alfonso (Defs.’ PI Hrng. Ex. 8)
875      875                    2016-11-07 Subject Activity Log for Alberto Valdez-Ruiz (Defs.’ PI Hrng. Ex. 9)
876      876                    2016-11-10 Subject Activity Log for Elerdine Ibraro-Salas (Defs.’ PI Hrng. Ex. 10)
877      877                    2016-11-10 Subject Activity Log for Ilvins Pardo-Chavarria (Defs.’ PI Hrng. Ex. 11)
878      878                    2016-11-10 Subject Activity Log for Jose Garcia-Garcia (Defs.’ PI Hrng. Ex. 12)
879      879                    2016-11-10 Subject Activity Log for Manuel Castaneda-Vences (Defs.’ PI Hrng. Ex. 13)
880      880                    2016-11-10 Subject Activity Log for Maria Badillo-Rodriguez (Defs.’ PI Hrng. Ex. 14)
881      881                    2016-11-07 Subject Activity Log for Rosalia Juan-Mateo (Defs.’ PI Hrng. Ex. 15)
882      882                    2016-11-10 Subject Activity Log for Sonia Tabora-Ramos (Defs.’ PI Hrng. Ex. 16)
883      883                    2016-11-10 Subject Activity Log for Wilney Morales-Roblero (Defs.’ PI Hrng. Ex. 17)
884      884                    2016-10-28 Subject History Log for Jeronimo Quintana-Ortega (Defs.’ PI Hrng. Ex. 18)
885      885                    2016-10-28 Subject History for Julio Ferrer-Lopez (1 of 2) (Defs.’ PI Hrng. Ex. 19)
886      886                    2016-10-28 Subject History for Julio Ferrer-Lopez . (2 of 2) (Defs.’ PI Hrng. Ex. 20)
887      887                    Picture/Box Apple and Grape Juice and Nutritional Facts
888      888                    Picture/Package of Austin Crackers with Cheese and with Peanut Butter and Nutritional Facts
889      889                    2018-12-14 Press Release: Statement by US Customs & Border Protection on the Death of a Seven-Year-
                                Old Female Child , https://www.cbp.gov/newsroom/speeches-and-statements/statement-us-customs-and-
                                border-protection-death-seven-year-old
890      890                    2018-12-25 Press Release: Guatemalan national passes away at Gerald Champion Regional Medical
                                Center in Alamogordo, New Mexico , https://www.dhs.gov/news/2018/12/25/guatemalan-national-passes-
                                away-gerald-champion-regional-medical-center-alamogordo
891      891                    2019-02-25 Press Release: Joint Statement from ICE and CBP on stillbirth in custody ,
                                https://www.ice.gov/news/releases/joint-statement-ice-and-cbp-stillbirth-custody
892      892                    2019-02-18 Press Release: Mexican national passes away at McAllen Medical Center in McAllen, Texas ,
                                https://www.cbp.gov/newsroom/speeches-and-statements/mexican-national-passes-away-mcallen-medical
                                center-mcallen-texas
893   ***OBJ***                 2019-05-17 Letter from ACLU-Texas to Kelly, Quinn & Klein re Abusive Conditions in Border Patrol
                                Detention Facilities in the Rio Grande Border Patrol Sector , https:// www.aclutx.org/sites/default/files/
                                aclu_rgv_border_patrol_conditions_oig_complaint_05_17_2019.pdf
      Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 56 of 58

894      894                    2019-05-18 Press Release: Acting Commissioner Sanders Statement on Transferring People in Border
                                Patrol Custody to Southwest Border Locations , https://www.cbp.gov/newsroom/speeches-and-
                                statements/acting-commissioner-sanders-statement-transferring-people-border
895      895                    2019-05-28 Press Release: U.S. Border Patrol Creates New Position to Support Border Patrol Agents ,
                                https://www.cbp.gov/newsroom/national-media-release/us-border-patrol-creates-new-position-support-
                                border-patrol-agents
896      896                    Undated CBP, Illegal Apprehensions from Mexico and Countries Other than Mexico FY2000-2018 ,
                                https://www.cbp.gov/sites/default/files/assets/documents/2019-Mar/bp-total-apps-other-mexico-fy2000-
                                fy2018.pdf
897      897                    Undated CBP, Southwest Border Deaths by Fiscal Year (Ost. 1st thru Sept. 30th),
                                https://www.cbp.gov/sites/default/files/assets/documents/2019-Mar/bp-southwest-border-sector-deaths-
                                fy1998-fy2018.pdf
898      898                    Undated CBP, Total Family Unit Apprehensions By Month (FY 2013 thru 2018),
                                https://www.cbp.gov/sites/default/files/assets/documents/2019-Mar/bp-total-monthly-family-units-sector-
                                fy13-fy18.pdf
899      899                    Undated CBP, Total Unaccompanied Alien Children (0-17 Years Old) Apprehensions By Month (FY
                                2010 thru 2018) https://www.cbp.gov/sites/default/files/assets/documents/2019-Mar/bp-total-monthly-
                                uacs-sector-fy2010-fy2018.pdf
900      900                    Undated CBP, CBP Enforcement Statistics FY 2019 , https://www.cbp.gov/newsroom/stats/cbp-
                                enforcement-statistics
901      901                    2019-03-05 Press Release: CBP Releases Fiscal Year 2019 Southwest Border Migration Stats ,
                                https://www.cbp.gov/newsroom/national-media-release/cbp-releases-fiscal-year-2019-southwest-border-
                                migration-stats
902      902                    2019-03-00 CBP Border Security Report Fiscal Year 2018, https://www.cbp.gov/document/report/border-
                                security-report-fy2018
903      903                    2019-02-08 Press Release: January Border Apprehensions Remain High ,
                                https://www.cbp.gov/newsroom/national-media-release/january-border-apprehensions-remain-high
904      904                    2019-05-22 U.S. Senate Press Release, In Aftermath Of Child Migrant Deaths, Durbin, Senators Call
                                For Investigating Detention Facilities At Southwest Border ,
                                https://www.durbin.senate.gov/newsroom/press-releases/in-aftermath-of-child-migrant-deaths-durbin-
                                senators-call-for-investigating-detention-facilities-at-southwest-border
905      905                    Undated CBP, Southwest Border Inadmissible by Field Office Fiscal Year 2019 ,
                                https://www.cbp.gov/newsroom/stats/sw-border-migration/ofo-sw-border-inadmissibles
906      906                    Undated CBP, Southwest Border Inadmissible by Field Office FY 2017 ,
                                https://www.cbp.gov/newsroom/stats/ofo-sw-border-inadmissibles-fy2017
907      907                    Undated CBP, Southwest Border Inadmissible by Field Office FY 2018 ,
                                https://www.cbp.gov/newsroom/stats/ofo-sw-border-inadmissibles
908      908                    Undated CBP, Southwest Border Migration FY 2019 , https://www.cbp.gov/newsroom/stats/sw-border-
                                migration
909      909                    Undated CBP, Border Patrol Agent Nationwide Staffing by Fiscal Year ,
                                https://www.cbp.gov/sites/default/files/assets/documents/2019-Mar/Staffing%20FY1992-FY2018.pdf

910      910                    2019-04-10 Press Release: Transcript: March, FY19 Year to Date Statistics Press Call ,
                                https://www.cbp.gov/newsroom/speeches-and-statements/transcript-march-fy19-year-date-statistics-press-
                                call
911      911                    Undated CBP, U.S. Border Patrol Southwest Border Apprehensions by Sector FY 2017 ,
                                https://www.cbp.gov/newsroom/stats/usbp-sw-border-apprehensions-fy2017
912      912                    Undated CBP, U.S. Border Patrol Southwest Border Apprehensions by Sector FY 2018 ,
                                https://www.cbp.gov/newsroom/stats/usbp-sw-border-apprehensions
913      913                    Undated CBP, U.S. Border Patrol Southwest Border Apprehensions by Sector Fiscal Year 2019 ,
                                https://www.cbp.gov/newsroom/stats/sw-border-migration/usbp-sw-border-apprehensions
914   ***OBJ***                 2014-10-00 Report, Deprivation, not Deterrence , Guatemala Acupuncture and Medical Aid Project,
                                http://www.guamap.net/uploads/544f3e9ad7ba4.pdf
915      915                    2018-00-00 CBP, Sector Profile Fiscal Year 2018 ,
                                https://www.cbp.gov/sites/default/files/assets/documents/2019-May/Sector%20Profile%20FY18.pdf

916      916                    Undated Outline re Over Capacity and Issues
                                USA-1587370
917      917                    2015-12-17 Email from Avouris to Leonard & DeFreitas re Over Cell Capacities
                                USA-355502
918      918                    2015-07-27 Flores Court Order (Flores v. Johnson ), Ex.1
                                ECF No. 43-1
919      919                    2015-12-04 Vail Decl. ISO of Mot. For Preliminary Injunction (Proposed Redactions) FUS
                                ECF No. 76
920      920                    2015-12-04 Powitz Decl. ISO Mot. For Preliminary Injunction (Proposed Redactions) FUS
                                ECF No. 76
921      921                    2015-12-04 Goldenson Decl. ISO Mot. For Preliminary Injunction (Proposed Redactions) FUS
                                 ECF No. 76
922      922                    2015-12-04 Gaston Decl. ISO Mot. For Preliminary Injunction (proposed Redactions FUS
                                ECF No. 76
923      923                    2016-03-10 Vail Exhibits ISO Vail Declaration Reply Mot. For Preliminary Injunction
                                ECF No. 147-1
924      924                    2016-11-28 Transcript-Evid Hrg Day 1
                                ECF No.249
925      925                    2016-11-28 Transcript-Evid Hrg Day 2
                                ECF No. 250
926      926                    2017-09-26 SEALED Appendix Part I Exhibits 1-15 [FUS]
                                ECF No. 308-3
             Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 57 of 58

   927         927                     2017-09-26 SEALED Appendix Part I Exhibits 16-30 [FUS]
                                       ECF No. 308-4
   928         928                     2018-05-04 Appendix Part I- Exs. 1-12 [FUS]
                                       ECF No. 346
   929         929                     2018-05-04 Appendix Part II-Exs. 13-23 [FUS]
                                       ECF No. 346
   930         930                     2018-08-15 Appendix Part I Exhibits A, A1
                                       ECF No. 364-2
   931         931                     2018-08-15 Appendix Part II Exhibits B, B1, B2)
                                       ECF No. 364-3
   932         932                     2018-08-15 Appendix Part II Exhibits C, C1, C2
                                       ECF No. 364-4
   933         933                     2019-02-19 Appendix of Exhibits ISO Plaintiffs’ Reply ISO Mot. for Leave to Submit New Video
                                       Evidence ISO Mot. For Partial Summ. J. Re Defendants' Obligation to Provide Beds
                                       ECF No. 381-3
   934         934                     Ajo Station Archive Verification for 3/15/2019 – 3/28/2019
   935         935                     Brian A. Terry Station Archive Verification for 8/24/2018 – 8/30/2018
   936         936                     Casa Grande Border Patrol Station Archive Verification for 3/15/2019 – 3/28/2019
   937        937                      Douglas Station Archive Verification for 10/3/2018 – 10/16/2018
   938       938                       Nogales Border Patrol Station Archive Verification for 04/01/2019 – 04/14/2019
   939         939                     Sonoita Station Verification for 9/17/2018 – 9/30/2018
   940         940                     Tucson Coordination Center Verification for 4/1/2019 – 4/14/2019
   941        941                      Willcox Station Archive Verification for 04/01/2019 – 04/14/2019
                942                    2019-01-28 U.S. Customs and Border Protection Interim Enhanced Medical Efforts (January 2019),
                                       available at https://www.cbp.gov/sites/default/files/assets/documents/2019-Mar/CBP-Interim-Medical-
***OBJ***
                                       Directive-28-January-2019.pdf
               943                     Undated Medical Screening Form USA000082, submitted ISO Defs’ Opposition to Pltffs’ Mot. for
***OBJ***
                                       Preliminary Injunction, ECF No. 142-1
***OBJ***      944                     2019-03-20 Completed USBP Form MS Medical Screening Form
               945                     2019-03-26 Medical evaluation form completed by U.S. Public Health Service on-site medical
***OBJ***
                                       professional at the Tucson Coordination Center
 ***OBJ***     946                     Aug. 2012, Medical Responsibilities USA000164-USA000169, submitted ISO Defs’ Opposition to Pltffs’
                                       Mot. for Preliminary Injunction, ECF No. 142-3
               947                     2019-05-29 Memorandum from Roy D. Villareal, Chief Patrol Agent re Sleeping Mat Capacity
***OBJ***                              Evaluation within Tucson Sector
 ***OBJ***     948                      2019-05-09 Ajo Capacity Evaluation and photographs
 ***OBJ***     949                     2019-05-15 Brian A. Terry Capacity Evaluation and photographs
***OBJ***      950                     2019-05-16 Casa Grande Capacity Evaluation and photographs
 ***OBJ***     951                     2019-05-16 Casa Grande Capacity Evaluation and photographs
***OBJ***      952                     2019-24-16 Nogales Capacity Evaluation and photographs
***OBJ***      953                     2019-05-08 Sonoita Capacity Evaluation and photographs
***OBJ***      954                     2019-05-16 Tucson Coordination Center Capacity Evaluation and photographs
***OBJ***      955                     2019-05-10 Willcox Capacity Evaluation and photographs
               956                     2017-01-05 through 2019-06-12 Holding Facility Compliance Evaluations for Ajo, Casa Grande,
***OBJ***                              Douglas, Brian A. Terry, Nogales, Sonoita, and Willcox stations and the Tucson Coordination Center
               957                     2018-09-05 Declaration of C. DeFreitas ISO Defs’ Response in Opp. to Pltffs’ Mot. for Partial Summary
***OBJ***                              Judgment, ECF No. 378-10
               958                     2018-04-08 Video Still, Tucson Coordination Center Cell 17, ISO Defs’ Opp’n to Submit New Video
***OBJ***                              Evidence, ECF No. 366-4
               959                     2018-04-09 Video still, Tucson Coordination Center Cell 17 (redacted), ISO Defs’ Opp’n to Submit New
***OBJ***                              Video Evidence, ECF No. 366-5
               960                     2018-05-08 Video still, Tucson Coordination Center Cell 19, Camera 1 (redacted), ISO Defs’ Opp’n to
***OBJ***                              Submit New Video Evidence, ECF No. 366-6
               961                     2018-05-08 Video still, Tucson Coordination Center Cell 19, Camera 1, ISO Defs’ Opp’n to Submit New
***OBJ***                              Video Evidence, ECF No. 366-7
               962                     2018-05-08 Video still, Tucson Coordination Center Cell 19, Camera 1, ISO Defs’ Opp’n to Submit New
***OBJ***
                                       Video Evidence, ECF No. 366-8
               963                     2018-05-08 Video still, Tucson Coordination Center Cell 19, Camera 2 (redacted), ISO Defs’ Opp’n to
***OBJ***
                                       Submit New Video Evidence, ECF No. 366-9
               964                     2018-05-08 Video still, Tucson Coordination Center Cell 19, Camera 2 (redacted), ISO Defs’ Opp’n to
***OBJ***
                                       Submit New Video Evidence, ECF No. 366-10
               965                     2016-05-16 Testimony of Ronald Vitiello, Acting Chief, U.S. Border Patrol, before the U.S. Senate
                                       Committee on the Judiciary Subcommittee on Immigration and the National Interest on “Declining
***OBJ***                              Deportations and Increasing Criminal Alien Releases – The Lawless Immigration Policies of the Obama
                                       Administration” ECF No. 162-4
               966                     2016-02-25 D. Skipworth photographs ISO Defs’ Opp’n to Motion Preliminary Injunction, Ex. 2B
***OBJ***                              ECF No. 133-6

               967                     2015-08-19 Declaration of G. Allen ISO Defs’ Notice of Facts Re Compliance with Court’s Order
                                       ECF No. 53-1
***OBJ***
               968                     Hold room checklists ISO Defs’ Opp’n to Motion Preliminary Injunction, Ex. 2D
                                       ECF No. 133-6, ECF Nos. 133-8, 133-9, 133-10, 134-1 through 134-10, 135-1 through 135-10, 136-1
 ***OBJ***                             through 136-10, 137-1 through 137-10, 138-1 through 138-10, 140-1 through 140-3

 ***OBJ***     969                     Rescate Flyer, ISO Defs’ Opp’n to Motion Preliminary Injunction, Ex. 1A, ECF No. 133-3
             Case 4:15-cv-00250-DCB Document 397 Filed 06/15/19 Page 58 of 58

              970                      2015-10-00 Nat’l Standards on Transport, Escort, Detention & Search (TEDS) in its entirety
                                       USA000618 - USA000648
***OBJ***

***OBJ***     971                      Packaging for Body Wipe Company Paper Shower (unscented)
              972                      2019-06-13 Product description for Body Wipes, at seller’s website
***OBJ***                              https://www.bodywipecompany.com/product-category/paper-shower-body-wipes/
              973                      Description of Kemp Emergency Blanket, https://www.globalindustrial.com/p/safety/first-aid/emergency-
 ***OBJ***                             supplies/emergency-blanket-10-601
***OBJ***     975                      2019-06-12 Purchase card transaction worksheet for 150 sleeping mats
***OBJ***     976                      2019-05-20 Purchase card transaction worksheet for 14,000 Mylar blankets.
              977                      2019-06-04 Memorandum from Roy D. Villareal, Chief Patrol Agent, Tucson Sector, re Medical
                                       Guidance for United States Border Patrol Emergency Medical Technician Conduct of Medical
***OBJ***
                                       Assessments
              978                      2019-04-09 Memorandum from Kevin K. McAleenan, Commisssioner, U.S. Customers and Border
***OBJ***                              Protection, re Southwest Border Security and Humanitarian Crisis: U.S. Customs and Border Protection
                                       Immediate Action Plan
              979                      2012-09-10 DHS Medical Quality Management DHS Directives System Instruction Number: 248-01-001
***OBJ***                              Revision Number: 01
